Exhibit 10.1
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

     
 
   
UNITED STATES OF AMERICA and the STATE OF WISCONSIN
     
Plaintiffs,
       
v.
  CIVIL ACTION NO. 03-C-0949
 
   
P. H. GLATFELTER COMPANY and WTM I COMPANY (f/k/a Wisconsin Tissue Mills Inc.),
  The Honorable Lynn Adelman    
Defendants.
   

AMENDED CONSENT DECREE
FOR REMEDIAL DESIGN AND REMEDIAL ACTION AT OPERABLE UNIT 1 OF
THE LOWER FOX RIVER AND GREEN BAY SITE

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
       
I. BACKGROUND
    1  
II. JURISDICTION
    4  
III. PARTIES BOUND
    4  
IV. DEFINITIONS
    5  
V. GENERAL PROVISIONS
    13  
VI. ESTABLISHMENT AND USE OF CERTAIN SITE-SPECIFIC ACCOUNTS
    15  
VII. PERFORMANCE OF THE RESPONSE WORK BY SETTLING DEFENDANTS
    19  
VIII. POST-REMEDY RESPONSE WORK AND REMEDY REVIEW
    26  
IX. QUALITY ASSURANCE, SAMPLING, AND DATA ANALYSIS
    28  
X. ACCESS AND INSTITUTIONAL CONTROLS
    31  
XI. REPORTING REQUIREMENTS
    36  
XII. RESPONSE AGENCIES’ APPROVAL OF PLANS AND OTHER SUBMISSIONS
    41  
XIII. PROJECT COORDINATORS
    44  
XIV. CERTIFICATION OF COMPLETION
    45  
XV. EMERGENCY RESPONSE
    48  
XVI. NATURAL RESOURCE RESTORATION EFFORTS
    49  
XVII. PAYMENTS
    51  
XVIII. INDEMNIFICATION AND INSURANCE
    61  
XIX. FORCE MAJEURE EVENTS
    64  
XX. DISPUTE RESOLUTION
    66  
XXI. STIPULATED PENALTIES AND STIPULATED DAMAGES
    71  
XXII. COVENANTS NOT TO SUE BY PLAINTIFFS
    77  
XXIII. COVENANTS BY SETTLING DEFENDANTS
    83  
XXIV. [DELETED]
    86  
XXV. EFFECT OF SETTLEMENT AND CONTRIBUTION PROTECTION
    86  
XXVI. ACCESS TO INFORMATION
    89  
XXVII. RETENTION OF RECORDS
    90  
XXVIII. NOTICES AND SUBMISSIONS
    92  
XXIX. EFFECTIVE DATE
    94  
XXX. RETENTION OF JURISDICTION
    94  
XXXI. APPENDICES
    95  
XXXII. COMMUNITY RELATIONS
    95  
XXXIII. MODIFICATION
    96  
XXXIV. LODGING AND OPPORTUNITY FOR PUBLIC COMMENT
    96  
XXXV. SIGNATORIES/SERVICE
    97  
XXXVI. FINAL JUDGMENT
    98  

i



--------------------------------------------------------------------------------



 



TABLE OF APPENDICES

     
 
   
Appendix A
  Trustee Council Resolution relating to this Consent Decree
 
   
Appendix B
  Appendix addressing Management of the Disbursement Special Account
 
   
Appendix C
  Appendix addressing Escrow Account Management
 
   
Appendix D
  Form of Escrow Agreement (including Amendments thereto)
 
   
Appendix E
  Appendix addressing Special Procedures for Restoration Work
 
   
Appendix F
  Administrative Order on Consent between WTM I Company, EPA, and WDNR,
captioned In the matter of the Lower Fox River and the Green Bay Site, Docket
No. V-W’03-C-745 (including the Statement of Work for Remedial Design)
 
   
Appendix G
  Map of Operable Unit 1
 
   
Appendix H
  Record of Decision for Operable Units 1 and 2 and Record of Decision Amendment
for Operable Unit 1
 
   
Appendix I
  Statement of Work for the Remedial Action
 
   
Appendix J
  Form of EPA Payment Directive

ii



--------------------------------------------------------------------------------



 



AMENDED CONSENT DECREE
FOR REMEDIAL DESIGN AND REMEDIAL ACTION AT OPERABLE UNIT 1 OF
THE LOWER FOX RIVER AND GREEN BAY SITE
I. BACKGROUND
     A. The United States of America (“United States”), on behalf of the
Administrator of the United States Environmental Protection Agency (“EPA”), and
the State of Wisconsin (the ”State”), on behalf of the Wisconsin Department of
Natural Resources (“WDNR”), filed a Complaint in this matter pursuant to
Sections 106 and 107 of the Comprehensive Environmental Response, Compensation,
and Liability Act (“CERCLA”), 42 U.S.C. §§ 9606 and 9607.
     B. The Plaintiffs’ Complaint seeks, inter alia: (i) reimbursement of
certain costs incurred by the United States and the State for response actions
at the Lower Fox River and Green Bay Site (the “Site,” as defined below) in
Northeastern Wisconsin, together with accrued interest; and (ii) performance of
response work by the defendants at Operable Unit 1 (“OU1,” as defined below) of
the Site consistent with the National Contingency Plan, 40 C.F.R. Part 300 (as
amended) (the “NCP”).
     C. In accordance with the NCP and Section 121(f)(1)(F) of CERCLA, 42 U.S.C.
§ 9621(f)(1)(F), the State was notified of negotiations with potentially
responsible parties regarding the implementation of the remedial design and the
remedial action for OU1. The State has been an active participant in such
negotiations and is a party to this Consent Decree.
     D. In accordance with Section 122(j)(1) of CERCLA, 42 U.S.C. § 9622(j)(1),
EPA has notified the appropriate natural resource trustees (the “Trustees”), as
represented by the Fox River/Green Bay Natural Resource Trustee Council, of
negotiations with potentially responsible parties regarding the releases of
hazardous substances that may have resulted in injuries to

1



--------------------------------------------------------------------------------



 



natural resources under Federal, State, and Tribal trusteeship at the Site. The
Trustees have participated in the negotiation of this Consent Decree, and
support this Consent Decree, as indicated by the Trustee Council Resolution
attached to this Consent Decree as Appendix A.
     E. EPA, WDNR, and the Trustees are parties to several Site-specific
Memoranda of Agreement, as “Inter-Governmental Partners” sharing a “mutual goal
of remediating and/or responding to hazardous substances releases and threats of
releases to, and restoring injured and potentially injured natural resources in,
[the Site area].” The Inter-Governmental Partners’ founding Memorandum of
Agreement recognized that WDNR would have “a leadership role, in full
partnership with EPA, in exercising response authority” at the Site, and the
Plaintiffs intend to continue that cooperative relationship as to actions
required under this Consent Decree.
     F. The defendants that have entered into this Consent Decree (“Settling
Defendants,” as defined below) do not admit any liability to the Plaintiffs, to
the Trustees, or to any other party arising out of the transactions or
occurrences alleged in the Complaint, nor do they acknowledge that the release
or threatened release of hazardous substance(s) at or from the Site constitutes
an imminent or substantial endangerment to the public health or welfare or the
environment.
     G. In response to a release or a substantial threat of a release of a
hazardous substance(s) at or from the Site, WDNR in 1998 commenced a Remedial
Investigation and Feasibility Study (“RI/FS”) for the Site pursuant to 40 C.F.R.
§ 300.430, with funding and technical assistance from EPA. In December 2002,
WDNR completed a Remedial Investigation (“RI”) Report and a Final Feasibility
Study (“FS”) for the Site.
     H. Pursuant to Section 117 of CERCLA, 42 U.S.C. § 9617, notice of the
completion of the FS and of the proposed plan for remedial action was published
in major local newspapers of general circulation in the Fox River Valley. WDNR
and EPA provided an opportunity for

2



--------------------------------------------------------------------------------



 



written and oral comments from the public on the proposed plan for remedial
action. A copy of the transcript of the public meeting is available to the
public as part of the administrative record upon which WDNR and EPA based the
selection of the response action.
     I. The decision by WDNR and EPA on the remedial action to be implemented at
OU1 at the Site is embodied in a Record of Decision, executed by WDNR and EPA in
December 2002 (the “2002 ROD”) and a Record of Decision Amendment, executed by
WDNR and EPA in June 2008 (the “2008 ROD Amendment”). The 2002 ROD and the 2008
ROD Amendment both include an explanation of significant differences between the
final remedial action plan and the proposed plan as well as a responsiveness
summary to the public comments. Notice of the 2002 ROD and the 2008 ROD
Amendment was published in accordance with Section 117(b) of CERCLA. As
specified below, the 2002 ROD and the 2008 ROD Amendment are collectively
referred to herein as the “ROD.”
     J. Based on the information presently available to EPA and WDNR, EPA and
WDNR believe that the Response Work (as defined below) will be properly and
promptly conducted by the Settling Defendants if conducted in accordance with
the requirements of this Consent Decree and its appendices.
     K. Solely for the purposes of Section 113(j) of CERCLA, the remedial action
selected by the ROD and the Response Work to be performed by the Settling
Defendants shall constitute a response action taken or ordered by the President.
     L. The Parties recognize, and the Court by entering this Consent Decree
finds, that this Consent Decree has been negotiated by the Parties in good faith
and implementation of this Consent Decree will expedite the cleanup of OU1 and
will avoid prolonged and complicated

3



--------------------------------------------------------------------------------



 



litigation between the Parties, and that this Consent Decree is fair,
reasonable, and in the public interest.
     NOW, THEREFORE, it is hereby Ordered, Adjudged, and Decreed:
II. JURISDICTION
     1. This Court has jurisdiction over the subject matter of this action
pursuant to 28 U.S.C. §§ 1331 and 1345, and 42 U.S.C. §§ 9606, 9607, and
9613(b). This Court also has personal jurisdiction over the Settling Defendants.
Solely for the purposes of this Consent Decree and the underlying Complaint,
Settling Defendants waive all objections and defenses that they may have to
jurisdiction of the Court or to venue in this District. Settling Defendants
shall not challenge the terms of this Consent Decree or this Court’s
jurisdiction to enter and enforce this Consent Decree.
III. PARTIES BOUND
     2. This Consent Decree applies to and is binding upon the United States and
the State and upon Settling Defendants and their successors and assigns. Any
change in ownership or corporate status of a Settling Defendant including, but
not limited to, any transfer of assets or real or personal property, shall in no
way alter such Settling Defendant’s responsibilities under this Consent Decree.
     3. Settling Defendants shall provide a copy of this Consent Decree to each
contractor hired to perform the Response Work required by this Consent Decree
and to each person representing any Settling Defendant with respect to OU1 or
the Response Work and shall condition all contracts entered into hereunder upon
performance of the Response Work in conformity with the terms of this Consent
Decree. Settling Defendants or their contractors shall provide written notice of
the Consent Decree to all subcontractors hired to perform any portion

4



--------------------------------------------------------------------------------



 



of the Response Work required by this Consent Decree. Settling Defendants shall
nonetheless be responsible for ensuring that their contractors and
subcontractors perform the Response Work contemplated herein in accordance with
this Consent Decree. With regard to the activities undertaken pursuant to this
Consent Decree, each contractor and subcontractor shall be deemed to be in a
contractual relationship with the Settling Defendants within the meaning of
Section 107(b)(3) of CERCLA, 42 U.S.C. § 9607(b)(3).
IV. DEFINITIONS
     4. Unless otherwise expressly provided herein, terms used in this Consent
Decree which are defined in CERCLA or in regulations promulgated under CERCLA
shall have the meaning assigned to them in CERCLA or in such regulations.
Whenever terms listed below are used in this Consent Decree or in the appendices
attached hereto and incorporated hereunder, the following definitions shall
apply:
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, 42 U.S.C. §§ 9601-9675.
     “Consent Decree” shall mean this Amended Consent Decree and all appendices
attached hereto (listed in Section XXXI). In the event of conflict between this
Amended Consent Decree and any appendix, this Amended Consent Decree shall
control.
     “Day” shall mean a calendar day unless expressly stated to be a working
day. “Working day” shall mean a day other than a Saturday, Sunday, or Federal
holiday. In computing any period of time under this Consent Decree, where the
last day would fall on a Saturday, Sunday, or Federal holiday, the period shall
run until the close of business of the next working day.

5



--------------------------------------------------------------------------------



 



     “Date of Lodging” shall mean October 1, 2003, the day on which the original
version of the Consent Decree was lodged with the Court. “Date of Lodging of the
Amended Consent Decree” shall mean the day on which the Amended Consent Decree
is lodged with the Court.
     “DOI” shall mean the United States Department of the Interior and any
successor departments or agencies of the United States.
     “DOI Past Cost Payments” shall mean the payments to be made to the DOI
NRDAR Fund under Subparagraph 52.a.(ii) (Initial Payments to the United States)
of this Consent Decree to reimburse DOI for a portion of its past natural
resource damage assessment costs related to the Site.
     “DOJ” shall mean the United States Department of Justice and any successor
departments or agencies of the United States.
     “Effective Date” shall be the effective date of this Consent Decree as
provided by Section XXIX.
     “EPA” shall mean the United States Environmental Protection Agency and any
successor departments or agencies of the United States.
     “EPA Past Cost Payments” shall mean the payments to be made to the Fox
River Site Special Account within the EPA Hazardous Substance Superfund under
Subparagraph 52.a.(i) (Initial Payments to the United States) of this Consent
Decree to reimburse EPA for a portion of its past response costs related to the
Site.
     “Force Majeure Event,” for purposes of this Consent Decree, shall mean any
event arising from causes beyond the control of the Settling Defendants, of any
entity controlled by Settling Defendants, or of Settling Defendants’ contractors
or subcontractors, that delays or prevents the performance of any obligation
under this Consent Decree despite Settling

6



--------------------------------------------------------------------------------



 



Defendants’ best efforts to fulfill the obligation. The requirement that the
Settling Defendants exercise “best efforts to fulfill the obligation” includes
using best efforts to anticipate any potential Force Majeure Event and best
efforts to address the effects of any potential Force Majeure Event (i) as it is
occurring and (ii) following the potential Force Majeure Event, such that the
delay is minimized to the greatest extent possible.
     “Fox River OU1 Disbursement Special Account” or the “Disbursement Special
Account” shall mean the disbursement special account established for OU1 by EPA
pursuant to Section 122(b)(3) of CERCLA, 42 U.S.C. § 9622(b)(3), and this
Consent Decree.
     “Fox River Site Special Account” shall mean the special account established
for the Site by EPA pursuant to Section 122(b)(3) of CERCLA, 42 U.S.C. §
9622(b)(3).
     “Fox River OU1 Escrow Account” or the “Escrow Account” shall mean the
escrow account trust fund established for OU1 by the Settling Defendants
pursuant to this Consent Decree.
     “Institutional Controls” shall mean all response activities to implement
institutional control requirements under the ROD.
     “Interest” shall mean interest at the rate specified for interest on
investments of the EPA Hazardous Substance Superfund established by 26 U.S.C. §
9507, compounded annually on October 1 of each year, in accordance with 42
U.S.C. § 9607(a). The applicable rate of interest shall be the rate in effect at
the time the interest accrues. The rate of interest is subject to change on
October 1 of each year.
     “Interest Earned” shall mean interest earned on amounts in the Disbursement
Special Account, which shall be computed monthly at a rate based on the annual
return on investments

7



--------------------------------------------------------------------------------



 



of the Hazardous Substance Superfund. The applicable rate of interest shall be
the rate in effect at the time the interest accrues.
     “July 2003 AOC” shall mean the Administrative Order on Consent between WTM
I Company, EPA, and WDNR, captioned In the matter of the Lower Fox River and the
Green Bay Site, Docket No. V-W-’03-C-745 (the “July 2003 AOC”). The July 2003
AOC is attached hereto as Appendix F.
     “Long Term Monitoring” shall mean all response activities to implement long
term monitoring requirements under the ROD.
     “National Contingency Plan” or “NCP” shall mean the National Oil and
Hazardous Substances Pollution Contingency Plan promulgated pursuant to
Section 105 of CERCLA, 42 U.S.C. § 9605, codified at 40 C.F.R. Part 300, and any
amendments thereto.
     “NRD Commitment” shall mean the $3,000,000 committed to natural resource
restoration efforts under Paragraph 52 (Initial Payments to Plaintiffs) and
Paragraph 53 (Subsequent Payments for Natural Resource Restoration).
     “NRDAR Fund” shall mean DOI’s Natural Resource Damage Assessment and
Restoration Fund.
     “Operation and Maintenance” or “O & M” shall mean all activities required
to maintain the effectiveness of the Remedial Action as required under the
Operation and Maintenance Plan approved or developed by the Response Agencies
pursuant to this Consent Decree and the Statements of Work.
     “Operable Unit 1” or “OU1” shall mean the Little Lake Butte des Morts reach
of the Lower Fox River, as delineated by the Record of Decision signed by WDNR
and EPA in December 2002. More specifically, OU1 is the portion of the Lower Fox
River (and the

8



--------------------------------------------------------------------------------



 



underlying River sediment) starting at the outlet of Lake Winnebago at the
Neenah Dam and the Menasha Dam downstream to the Upper Appleton Dam, including
sediment deposits A through H and POG. As so defined, OU1 is depicted in Figure
7-9 of the December 2002 Final Feasibility Study for the Site, a copy of which
is attached hereto as Appendix G.
     “Paragraph” shall mean a portion of this Consent Decree identified by an
Arabic numeral or an upper case letter.
     “Parties” shall mean the United States, the State of Wisconsin, and the
Settling Defendants.
     “Performance Standards” shall mean the selected remedy requirements and
cleanup standards for measuring the achievement of the goals of the Remedial
Action, as set forth in Section XI of the 2008 ROD Amendment and Section II of
the SOW for Remedial Action.
     “Plaintiffs” shall mean the United States and the State of Wisconsin.
     “Post-Remedy Institutional Controls Work” shall mean all response
activities to implement institutional controls requirements under the ROD and
the Institutional Controls Plan after Certification of Completion of Remedial
Action by EPA pursuant to Subparagraph 44.b.
     “Post-Remedy Monitoring” shall mean all response activities to implement
Long Term Monitoring requirements under the ROD and the Final Operation and
Maintenance Plan after Certification of Completion of Remedial Action by EPA
pursuant to Subparagraph 44.b.
     “RCRA” shall mean the Solid Waste Disposal Act, as amended, 42 U.S.C. §§
6901 et seq. (also known as the Resource Conservation and Recovery Act).
     “Record of Decision” or “ROD” shall mean, collectively: (i) the Record of
Decision relating to OU1 at the Site signed in December 2002 by the Deputy
Administrator of the Water Division of WDNR and by the Director of the Superfund
Division of EPA Region 5, and all

9



--------------------------------------------------------------------------------



 



attachments thereto (hereinafter referred to as the “2002 ROD”); and (ii) the
Record of Decision Amendment relating to OU1 at the Site signed in June 2008 by
the Deputy Administrator of the Water Division of WDNR and by the Director of
the Superfund Division of EPA Region 5, and all attachments thereto (hereinafter
referred to as the “2008 ROD Amendment”). A copy of the 2002 ROD (excluding the
ROD Appendices) is attached as Appendix H and a copy of the 2008 ROD Amendment
(excluding the ROD Appendices) is attached as Appendix H1. To the extent that
there is any inconsistency between the 2002 ROD and the 2008 ROD Amendment, the
2008 ROD Amendment shall govern.
     “Remedial Action” shall mean those activities (except for Operation and
Maintenance, Post-Remedy Institutional Controls Work, and Post-Remedy
Monitoring), to be undertaken by the Settling Defendants to implement the ROD
requirements for OU1, in accordance with the SOW, the final Remedial Design Work
Plan, the final Remedial Action Work Plan, and other plans approved by the
Response Agencies. For the purpose of this Consent Decree, Remedial Action shall
not include any response action required solely under Section XV (Emergency
Response).
     “Remedial Action Work Plan” shall mean the document developed pursuant to
Paragraph 14 of this Consent Decree and approved by the Response Agencies, and
any amendments thereto.
     “Remedial Design” shall mean those activities to be undertaken by Settling
Defendant WTM I Company to conduct predesign investigations and to develop the
final plans and specifications for the Remedial Action for OU1 pursuant to the
July 2003 AOC and the Remedial Design Work Plan.

10



--------------------------------------------------------------------------------



 



     “Remedial Design Work Plan” shall mean the document described by
Paragraph 12 of this Consent Decree and approved by the Response Agencies, and
any amendments thereto.
     “Response Agencies” shall mean WDNR and EPA.
     “Response Work” shall mean all activities Settling Defendants are required
to perform under this Consent Decree, except those required by Section XVI
(Natural Resource Restoration Efforts) and Section XXVII (Retention of Records).
     “Section” shall mean a portion of this Consent Decree identified by a roman
numeral.
     “Settling Defendants” shall mean P. H. Glatfelter Company and WTM I
Company.
     “Settling Defendants’ Related Parties” shall mean: (i) Settling Defendants’
successors, but only to the extent that the alleged liability of such person is
based on the alleged liability of a Settling Defendant; (ii) Settling
Defendants’ former or current officers, directors, employees, or shareholders,
but only to the extent that the alleged liability of such person is based on
acts and/or omissions which occurred in the scope of the person’s employment or
capacity as an officer, director, employee, or shareholder of a Settling
Defendant.
     “Site” shall mean the Lower Fox River and Green Bay Site in Northeastern
Wisconsin.
     “Specified Future Response Costs” shall mean all costs, including, but not
limited to, direct and indirect costs, that the United States and the State
incur after July 1, 2003 in reviewing or developing plans, reports and other
items pursuant to the July 2003 AOC and this Consent Decree, in verifying the
Response Work, in implementing O&M, Institutional Controls, and Long Term
Monitoring requirements required under the ROD and the SOW, or in otherwise
implementing, overseeing, or enforcing this Consent Decree, including, but not
limited to, payroll costs, contractor costs, travel costs, laboratory costs, the
costs incurred pursuant to Paragraph 19 of Section VIII, Section X (including,
but not limited to, the cost of attorney

11



--------------------------------------------------------------------------------



 



time and any monies paid to secure access and/or to secure or implement
Institutional Controls including, but not limited to, the amount of just
compensation), Section XV, and Paragraph 90 of Section XXII.
     “State” shall mean the State of Wisconsin.
     “State Past Cost Payments” shall mean the $10,000 payment to be made to the
State under Subparagraph 52.b (Initial Payments to the State) of this Consent
Decree to reimburse the State for a portion of its past response costs related
to the Site.
     “Statements of Work” or “SOW” shall mean: (i) the statement of work for
implementation of the Remedial Design, as set forth at Appendix F to this
Consent Decree, and any modifications made in accordance with the July 2003 AOC
and this Consent Decree; and/or
     (ii) the statement of work for implementation of the Remedial Action,
Institutional Controls, Long Term Monitoring, and Operation and Maintenance at
the Site, as set forth in Appendix I to this Consent Decree and any
modifications made in accordance with this Consent Decree.
     “Supervising Contractor” shall mean the principal contractor retained by
the Settling Defendants to supervise and direct the implementation of the
Response Work under this Consent Decree.
     “United States” shall mean the United States of America.
     “Unresolved DOI Past Costs” shall mean the unreimbursed natural resource
damage assessment costs that the United States has paid at or in connection with
the Site (or any portion of the Site) through July 1, 2003.

12



--------------------------------------------------------------------------------



 



     “Unresolved EPA Past Costs” shall mean the unreimbursed response costs,
including, but not limited to, direct and indirect costs, that the United States
has paid at or in connection with the Site (or any portion of the Site) through
July 1, 2003.
     “Unresolved State Past Costs” shall mean the unreimbursed response costs,
including, but not limited to, direct and indirect costs, that the State has
paid at or in connection with the Site (or any portion of the Site) through
July 1, 2003.
     “Waste Material” shall mean: (i) any “hazardous substance” under
Section 101(14) of CERCLA, 42 U.S.C. § 9601(14); (ii) any pollutant or
contaminant under Section 101(33), 42 U.S.C. § 9601(33); (iii) any “solid waste”
under Section 1004(27) of RCRA, 42 U.S.C. § 6903(27); and (iv) any “hazardous
substance” under Wis. Stat. § 292.01.
     “WDOJ” shall mean the Wisconsin Department of Justice and any successor
departments or agencies of the State.
     “WDNR” shall mean the Wisconsin Department of Natural Resources and any
successor departments or agencies of the State.
V. GENERAL PROVISIONS
     5. Objectives of the Parties. The objectives of the Parties in entering
into this Consent Decree are to protect public health and welfare and the
environment by the design and implementation of certain response actions at OU1
by the Settling Defendants, to reimburse a portion of the EPA and State past
costs and to reimburse all Specified Future Response Costs, to provide partial
compensation for natural resource damages, and to resolve the claims of
Plaintiffs against Settling Defendants as provided in this Consent Decree.
     6. Commitments by Settling Defendants. Settling Defendants shall finance
and perform the Response Work in accordance with this Consent Decree, the ROD,
the SOW, and all

13



--------------------------------------------------------------------------------



 



work plans and other plans, standards, specifications, and schedules set forth
herein or developed by Settling Defendants and approved by the Response Agencies
pursuant to this Consent Decree. Settling Defendants shall also reimburse EPA
and the State for a portion of their past response costs and shall reimburse EPA
and the State for future response costs, as provided by this Consent Decree.
Settling Defendants shall also provide partial compensation for natural resource
damages, as provided herein.
     7. Compliance With Applicable Law. All activities undertaken by Settling
Defendants pursuant to this Consent Decree shall be performed in accordance with
the requirements of all applicable federal and state laws and regulations.
Settling Defendants must also comply with all applicable or relevant and
appropriate requirements of all Federal and state environmental laws as set
forth in the ROD and the SOW, unless the Response Agencies determine that there
are grounds for invoking a waiver under 40 C.F.R. § 300.430(f)(1)(ii)(C).
     The activities conducted pursuant to this Consent Decree, if approved by
the Response Agencies, shall be considered to be necessary and consistent with
the NCP.
     8. Permits.
          a. As provided in Section 121(e) of CERCLA and Section 300.400(e) of
the NCP, no permit shall be required for any portion of the Response Work
conducted entirely on-site (i.e., within the areal extent of contamination or in
very close proximity to the contamination and necessary for implementation of
the Response Work). Where any portion of the Response Work that is not on-site
requires a federal or state permit or approval, Settling Defendants shall submit
timely and complete applications and take all other actions necessary to obtain
all such permits or approvals.

14



--------------------------------------------------------------------------------



 



          b. The Settling Defendants may seek relief under the provisions of
Section XIX (Force Majeure Events) of this Consent Decree for any delay in the
performance of the Response Work resulting from a failure to obtain, or a delay
in obtaining, any permit required for the Response Work.
          c. This Consent Decree is not, and shall not be construed to be, a
permit issued pursuant to any federal or state statute or regulation.
VI. ESTABLISHMENT AND USE OF CERTAIN SITE-SPECIFIC ACCOUNTS
     9. Generally. As provided by this Section and Appendices B and C, two
separate Site-specific accounts B to be known as the Fox River OU1 Disbursement
Special Account (the “Disbursement Special Account”) and the Fox River OU1
Escrow Account (the “Escrow Account”) B shall be established and managed to
provide sources of funds for payment and reimbursement of particular categories
of Site-related response costs and natural resource restoration costs, as
specified by Paragraphs 10 and 11. The Escrow Account may be established as
several accounts or sub-accounts to address the different sources and uses of
the funds paid into the Escrow Account. The response costs to be paid and
reimbursed from the Disbursement Special Account and the Escrow Account are
expected to include, but will not be limited to, certain costs incurred by the
Settling Defendants that are defined herein as “Allowable RD/RA Costs.” The
natural resource restoration costs to be paid and reimbursed from the Escrow
Account may include, but will not be limited to, certain costs incurred by the
Settling Defendants that are defined herein as “Allowable Restoration Work
Costs.” The Escrow Account shall serve as a form of financial assurance for
performance of Settling Defendants’ obligations under this Consent Decree, but
Settling Defendants’ performance obligations shall not be limited by the
availability of funds in the Escrow Account at any time.

15



--------------------------------------------------------------------------------



 



          a. Allowable RD/RA Costs. Solely for the purpose of this Consent
Decree, the term “Allowable RD/RA Costs” is defined as necessary response costs
incurred and paid by Settling Defendants for the Remedial Design and the
Remedial Action, excluding the following costs that shall not be eligible for
payment or reimbursement as Allowable RD/RA Costs:
     (1) any costs exceeding $2 million for the contaminant delineation
investigation and Remedial Design components of the Response Work, as provided
by Subparagraph 8.a of Appendix C;
     (2) response costs incurred or paid by the Settling Defendants pursuant to
Section XV (Emergency Response);
     (3) any other payments made by Settling Defendants to the Plaintiffs
pursuant to this Consent Decree, including, but not limited to: (i) any direct
payments to Plaintiffs under Section XVII; and (ii) any interest, stipulated
penalties, or stipulated damages paid pursuant to Section XXI;
     (4) attorneys’ fees and costs;
     (5) costs of any response activities Settling Defendants perform that are
not required under, or approved by the Response Agencies pursuant to this
Consent Decree;
     (6) costs related to Settling Defendants’ litigation, settlement,
development of potential contribution claims or identification of defendants;
     (7) internal costs of Settling Defendants, including but not limited to,
salaries, travel, or in-kind services, except for those costs that represent the
work of employees of Settling Defendants directly performing the Remedial Design
or the Remedial Action;

16



--------------------------------------------------------------------------------



 



     (8) any costs incurred by Settling Defendants prior to the Effective Date,
except for: (i) Remedial Design work approved by the Response Agencies; or (ii)
other costs of Response Work required by this Consent Decree after the Date of
Lodging; or
     (9) any costs incurred by Settling Defendants pursuant to Section XX
(Dispute Resolution).
          b. Allowable Restoration Work Costs. Solely for the purpose of this
Consent Decree, the term “Allowable Restoration Costs” is defined as necessary
restoration costs incurred and paid by Settling Defendants for Approved
Restoration Work (as defined by Paragraph 48), excluding the following costs
that shall not be eligible for payment or reimbursement as Allowable Restoration
Work Costs:
     (1) any costs for work other than Approved Restoration Work;
     (2) any costs exceeding the pre-approved cost ceiling set by the Statement
of Work for Approved Restoration Work;
     (3) any other payments made by Settling Defendants to the Plaintiffs
pursuant to this Consent Decree, including, but not limited to: (i) any direct
payments to Plaintiffs under Section XVII; and (ii) any interest, stipulated
penalties, or stipulated damages paid pursuant to Section XXI;
     (4) attorneys’ fees and costs;
     (5) costs of any restoration activities Settling Defendants perform that
are not required under, or approved by the Plaintiffs pursuant to, this Consent
Decree;

17



--------------------------------------------------------------------------------



 



     (6) costs related to Settling Defendants’ litigation, settlement,
development of potential contribution claims or identification of defendants;
     (7) internal costs of Settling Defendants, including but not limited to,
salaries, travel, or in-kind services, except for those costs that represent the
work of employees of Settling Defendants directly performing Approved
Restoration Work;
     (8) any costs incurred by Settling Defendants prior to the Effective Date,
except for Approved Restoration Work completed pursuant to this Consent Decree;
or
     (9) any costs incurred by Settling Defendants pursuant to Section XX
(Dispute Resolution).
     10. Establishment and Management of the Disbursement Special Account. In
accordance with the procedures and requirements established by the December 2001
Consent Decree in the matter captioned United States and the State of Wisconsin
v. Appleton Papers Inc. and NCR Corporation, Case No. 01-C-0816 (E.D. Wis.) (the
“API/NCR Decree”), the Plaintiffs shall use their best efforts to have
$10 million available for funding response action projects under the API/NCR
Decree deposited in the Disbursement Special Account after the Effective Date.
EPA shall establish the Disbursement Special Account as a new special account
within the EPA Hazardous Substance Superfund. Subject to the terms and
conditions set forth in this Consent Decree, EPA agrees to make those funds in
the Disbursement Special Account, including Interest Earned on those funds in
the Special Account, available for disbursement to the Escrow Account as partial
reimbursement of certain Allowable RD/RA Costs. The

18



--------------------------------------------------------------------------------



 



Disbursement Special Account shall be managed as set forth in Appendix B to this
Consent Decree, which is incorporated herein by reference.
     11. Establishment and Management of the Escrow Account. By no later than
March 31, 2004, the Settling Defendants shall establish and maintain financial
security in the form of the Escrow Account trust fund, from which funds shall be
disbursed for payment and reimbursement of particular categories of Site-related
response costs and natural resource restoration costs. The Settling Defendants
shall establish and maintain the Escrow Account with the funds required to be
paid pursuant to Section XVII (Payments) below. The Escrow Account shall be
managed as set forth in Appendix C to this Consent Decree, which is incorporated
herein by reference. The escrow agreement establishing the Escrow Account shall
be in substantially the form attached hereto as Appendix D and shall identify
the manager for the Escrow Account (the “Escrow Agent”). The Settling Defendants
may establish the Escrow Account (or an account or sub-account within the Escrow
Account) as a Qualified Settlement Fund (or “QSF”) within the meaning of 468B-1
of the Treasury Regulations.
VII. PERFORMANCE OF THE RESPONSE WORK BY SETTLING DEFENDANTS
     12. OU1 Remedial Design.
          a. Settling Defendant WTM I Company shall perform the Remedial Design
components of the Response Work (including predesign investigations) in
accordance with the July 2003 AOC and the 2008 ROD Amendment. A copy of the
July 2003 AOC is attached as Appendix F to this Consent Decree, is incorporated
herein by this reference, and all requirements under the July 2003 AOC are
hereby made enforceable requirements of this Consent Decree, but only as to
Settling Defendant WTM I Company.

19



--------------------------------------------------------------------------------



 



          b. Settling Defendant WTM I Company shall submit the following plans
and reports to the Response Agencies pursuant to the July 2003 AOC and this
Paragraph: (i) a Pre-Design Sampling Work Plan; (ii) a Remedial Design Work
Plan; (iii) a Basis of Design Report; (iv) a Preliminary (50%) Design; (v) a
Pre-Final (90%) Design; and (vi) a Final (100%) Design. Upon approval by the
Response Agencies, all submittals required by the July 2003 AOC and this
Paragraph 12 shall be incorporated into and become enforceable under this
Consent Decree.
          c. Settling Defendant WTM I Company shall provide Settling Defendant
P. H. Glatfelter Company with copies of the plans and reports identified in the
preceding Subparagraph contemporaneously with their submission to the Response
Agencies. Within 15 days of the date of submission, Settling Defendant
P. H. Glatfelter may submit written comments on the relevant plan or submission;
provided, however, that nothing in this Paragraph shall be construed as
affording Settling Defendant P. H. Glatfelter Company a right to invoke or
participate in any dispute resolution process under Section XX (Dispute
Resolution) concerning any submittal under the July 2003 AOC.
     13. Selection of Supervising Contractor.
          a. All Remedial Design components of the Response Work to be performed
by Settling Defendant WTM I Company pursuant to Paragraph 12 of this Consent
Decree shall be under the direction and supervision of WTM I Company’s Project
Coordinator designated pursuant to the July 2003 AOC. All other aspects of the
Response Work to be performed by Settling Defendants pursuant to Sections VII
(Performance of the Response Work by Settling Defendants), VIII (Post-Remedy
Response Work and Remedy Review), IX (Quality Assurance, Sampling and Data
Analysis), and XV (Emergency Response) of this Consent Decree shall be under the
direction and supervision of the Settling Defendants’ Supervising Contractor,

20



--------------------------------------------------------------------------------



 



the selection of which shall be subject to disapproval by the Response Agencies.
Within 10 days after Settling Defendant WTM I Company’s submittal of the
Pre-Final (90%) Design, Settling Defendants shall notify the Response Agencies
in writing of the name, title, and qualifications of any contractor proposed to
be the Supervising Contractor. The Response Agencies will issue a notice of
disapproval or an authorization to proceed. If at any time thereafter, Settling
Defendants propose to change a Supervising Contractor, Settling Defendants shall
give such notice to the Response Agencies and must obtain an authorization to
proceed from the Response Agencies before the new Supervising Contractor
performs, directs, or supervises any Response Work under this Consent Decree.
          b. If the Response Agencies disapprove a proposed Supervising
Contractor, the Response Agencies will notify Settling Defendants in writing.
Settling Defendants shall submit to the Response Agencies a list of contractors,
including the qualifications of each contractor, that would be acceptable to
them within 30 days of receipt of the Response Agencies’ disapproval of the
contractor previously proposed. The Response Agencies will provide written
notice of the names of any contractors that they disapprove and an authorization
to proceed with respect to any of the other contractors. Settling Defendants may
select any contractor from that list that is not disapproved and shall notify
the Response Agencies of the name of the contractor selected within 21 days of
the Response Agencies’ authorization to proceed.
          c. If the Response Agencies fail to provide written notice of their
authorization to proceed or disapproval as provided in this Paragraph and this
failure prevents the Settling Defendants from meeting one or more deadlines in a
plan approved by the Response Agencies pursuant to this Consent Decree, Settling
Defendants may seek relief under the provisions of Section XIX (Force Majeure
Events).

21



--------------------------------------------------------------------------------



 



     14. OU1 Remedial Action. The Settling Defendants shall perform all
requirements under this Paragraph 14 until the Performance Standards are
achieved and for so long thereafter as is otherwise required under this Consent
Decree. The Settling Defendants shall commence and continue performance of the
Remedial Action in accordance with the 2008 ROD Amendment upon the Date of
Lodging of the Amended Consent Decree.
          a. The requirements under this Paragraph 14 shall be performed by
Settling Defendants with funding from the following sources:
     (1) To the extent such funds are available in the Disbursement Special
Account, the Settling Defendants shall be entitled to seek disbursement from the
Disbursement Special Account for reimbursement of Allowable RD/RA Costs.
     (2) To the extent such funds are available in the Escrow Account and not
earmarked or disbursed for other purposes under this Consent Decree, the
Settling Defendants shall be entitled to seek disbursements from the Escrow
Account for payment or reimbursement of Allowable RD/RA Costs.
     (3) If funds are not available in the Escrow Account, or if all funds in
the Escrow Account have been earmarked or disbursed for other purposes under the
Consent Decree, Settling Defendants shall continue to fund and perform all
requirements under this Paragraph 14 until the Performance Standards are
achieved and for so long thereafter as is otherwise required under the Consent
Decree.
          b. Within 90 days after the approval of the Final Design submittal
described by the Statement of Work appended to the July 2003 AOC, but no earlier
than 30 days after the Effective Date, the Settling Defendants shall submit to
the Response Agencies a work plan for

22



--------------------------------------------------------------------------------



 



the performance of the Remedial Action (the “Remedial Action Work Plan”). The
Remedial Action Work Plan shall provide for construction and implementation of
the remedy set forth in the ROD such that the Performance Standards will be
achieved, in accordance with this Consent Decree, the ROD, the SOW, and the
design plans and specifications developed by Settling Defendant WTM I Company
under Paragraph 12 and approved by the Response Agencies. Upon its approval by
the Response Agencies, the Remedial Action Work Plan shall be incorporated into
and become enforceable under this Consent Decree.
          c. The Remedial Action Work Plan shall include the following: (i) an
updated schedule for implementing all Remedial Action tasks identified in the
final design submittal, incorporating any refinements to the Final Project
Schedule submitted under the July 2003 AOC and Paragraph 12; (ii) any
refinements to the Final Health and Safety Plan, the Final Contingency Plan, the
Final Sediment Removal Verification Plan, and the Capital and Operation and
Maintenance Cost Estimate submitted under the July 2003 AOC and Paragraph 12;
(iii) a Final Construction Quality Assurance Project Plan; (iv) an Institutional
Controls Plan; (v) a Final Operation and Maintenance Plan (including a plan for
Long Term Monitoring); (vi) a schedule for submitting any other Remedial Action
Plans; and (vii) the initial formulation of the Settling Defendants’ Remedial
Action Project Team (including, but not limited to, the Supervising Contractor).
          d. Upon approval of the Remedial Action Work Plan by the Response
Agencies, Settling Defendants shall perform the activities required under the
Remedial Action Work Plan. The Settling Defendants shall submit to the Response
Agencies all plans, submittals, or other deliverables required under the
approved Remedial Action Work Plan in accordance with the approved schedule for
review and approval pursuant to Section XII (Response Agencies’

23



--------------------------------------------------------------------------------



 



Approval of Plans and Other Submissions). Unless otherwise directed by the
Response Agencies, Settling Defendants shall not commence physical Remedial
Action activities at OU1 prior to approval of the Remedial Action Work Plan. The
Settling Defendants shall implement the Remedial Action as set forth in the
approved Remedial Action Work Plan until the Performance Standards are achieved.
          e. After Certification of Completion of Remedial Action by EPA
pursuant to Subparagraph 44.b, the Settling Defendants shall continue to
implement the Institutional Controls Plan and the Final Operation and
Maintenance Plan for so long as required by those plans.
     15. Modification of the SOW or Related Work Plans.
          a. Subject to Subparagraph 15.c below, if the Response Agencies
determine that modification to the work specified in the SOW and/or in work
plans developed pursuant to the SOW is necessary to achieve and maintain the
Performance Standards or to carry out and maintain the effectiveness of the
remedy set forth in the ROD, the Response Agencies may require that such
modification be incorporated in the SOW and/or such work plans; provided,
however, that a modification may only be required pursuant to this Paragraph to
the extent that it is consistent with the scope of the remedy selected in the
ROD.
          b. For the purposes of this Paragraph 15 and Paragraph 44 only, the
“scope of the remedy selected in the ROD” is, as described by Section XI of the
2008 ROD Amendment: (i) remediating sediment in OU1 with PCB concentrations
greater than the 1.0 ppm remedial action level (“RAL”) or achieving a surface
weighted average concentration (“SWAC”) of 0.25 ppm or less for all of OU1 after
addressing such sediment either by the primary remedial approach (sediment
removal by dredging) or by one of the alternate remedial

24



--------------------------------------------------------------------------------



 



approaches (engineered cap or sand cover) if the eligibility criteria specified
by Section XI of the 2008 ROD Amendment will be met; (ii) dewatering of the
sediment that is removed; (iii) treatment of the water collected during the
dewatering process; (iv) off-Site disposal of the removed sediment after
dewatering; (v) demobilization and site restoration; (vi) Operation and
Maintenance activities (including cap maintenance); and (vii) Institutional
Controls and Long Term Monitoring.
          c. If Settling Defendants object to any modification determined by the
Response Agencies to be necessary pursuant to this Paragraph, they may seek
dispute resolution pursuant to Section XX (Dispute Resolution), Paragraph 65
(record review). The SOW and/or related work plans shall be modified in
accordance with final resolution of the dispute.
          d. Settling Defendants shall implement any work required by any
modifications incorporated in the SOW and/or in work plans developed pursuant to
the SOW in accordance with this Paragraph.
          e. Nothing in this Paragraph shall be construed to limit the Response
Agencies’ authority to require performance of further response actions as
otherwise provided in this Consent Decree.
     16. Settling Defendants acknowledge and agree that nothing in this Consent
Decree, the SOW, the Remedial Design Work Plan, or Remedial Action Work Plan
constitutes a warranty or representation of any kind by Plaintiffs that
compliance with the work requirements set forth in the SOW and the Work Plans
will achieve the Performance Standards.
     17. Settling Defendants shall, prior to any off-Site shipment of Waste
Material from the Site to an out-of-state waste management facility, provide
written notification to the appropriate state environmental official in the
receiving facility’s state and to the Response

25



--------------------------------------------------------------------------------



 



Agencies’ Project Coordinators of such shipment of Waste Material. However, this
notification requirement shall not apply to any off-Site shipments when the
total volume of all such shipments will not exceed 10 cubic yards.
          a. The Settling Defendants shall include in the written notification
the following information, where available: (i) the name and location of the
facility to which the Waste Material is to be shipped; (ii) the type and
quantity of the Waste Material to be shipped; the expected schedule for the
shipment of the Waste Material; and (iv) the method of transportation. The
Settling Defendants shall notify the state in which the planned receiving
facility is located of major changes in the shipment plan, such as a decision to
ship the Waste Material to another facility within the same state, or to a
facility in another state.
          b. The identity of the receiving facility and state will be determined
by the Settling Defendants following the award of the contract for Remedial
Action construction. The Settling Defendants shall provide the information
required by Subparagraph 17.a as soon as practicable after the award of the
contract and before the Waste Material is actually shipped.
VIII. POST-REMEDY RESPONSE WORK AND REMEDY REVIEW
     18. O&M and Post-Remedy Institutional Controls. After Certification of
Completion of Remedial Action by EPA pursuant to Subparagraph 44.b, Settling
Defendants shall perform O&M and Post-Remedy Institutional Controls Work as
required by the ROD, the Final Operation and Maintenance Plan, and the
Institutional Controls Plan. In the event that Settling Defendants fail to
perform O&M and Post-Remedy Institutional Controls Work as required by this
Paragraph, and EPA or, as appropriate, the State takes such action instead,
Settling Defendants shall reimburse EPA and the State for all costs of the
response action not inconsistent with the NCP pursuant to Paragraph 54 (Payment
of Specified Future Response Costs).

26



--------------------------------------------------------------------------------



 



     19. Periodic Remedy Review and Post-Remedy Monitoring. Settling Defendants
shall conduct any studies and investigations as requested by the Response
Agencies, in order to permit the Response Agencies to conduct reviews of whether
the Remedial Action is protective of human health and the environment at least
every five years as required by Section 121(c) of CERCLA and any applicable
regulations. Such studies and investigations shall include, but shall not be
limited to, Post-Remedy Monitoring after Certification of Completion of Remedial
Action by EPA pursuant to Subparagraph 44.b. In the event that Settling
Defendants fail to conduct such studies and investigations as required by this
Paragraph, and EPA or, as appropriate, the State takes such action instead,
Settling Defendants shall reimburse EPA and the State for all costs of the
response action not inconsistent with the NCP pursuant to Paragraph 54 (Payment
of Specified Future Response Costs).
     20. Further Response Actions.
          a. If the Response Agencies determine, at any time, that the Remedial
Action is not protective of human health and the environment, the Response
Agencies may select further response actions for OU1 in accordance with the
requirements of CERCLA and the NCP.
          b. Settling Defendants and, if required by Sections 113(k)(2) or 117
of CERCLA, the public, will be provided with an opportunity to comment on any
further response actions proposed by the Response Agencies as a result of the
review conducted pursuant to Section 121(c) of CERCLA and to submit written
comments for the record during the comment period.
          c. Notwithstanding Paragraph F of Section I (Background), Settling
Defendants hereby agree and covenant that the Plaintiffs shall not have to
prove, and that Settling Defendants shall not contest, the following facts with
respect to OU1 in response to any

27



--------------------------------------------------------------------------------



 



administrative order or in any judicial proceeding relating to any further
response action the Response Agencies select for OU1 to the extent that the
reopener conditions in Paragraph 86 or Paragraph 87 (United States’ reservations
of liability based on unknown conditions or new information) are satisfied:
     (1) Each Settling Defendant is a person who at the time of disposal of a
hazardous substance owned or operated a facility from which such hazardous
substances were disposed of, and from which there have been releases of
hazardous substances which caused the incurrence of response costs for OU1; and
     (2) Each Settling Defendant is a person who by contract, agreement, or
otherwise arranged for the disposal or treatment of hazardous substances owned
or possessed by the Settling Defendant, by another party or entity, at a
facility owned or operated by another party or entity and containing such
hazardous substances, from which there have been releases of hazardous
substances which caused the incurrence of response costs for OU1.
          d. Except as provided by Subparagraph 20.c, nothing herein shall
constitute a waiver of any claim or defense by any Party with respect to any
such further response action.
IX. QUALITY ASSURANCE, SAMPLING, AND DATA ANALYSIS
     21. Settling Defendants shall use quality assurance, quality control, and
chain of custody procedures for all treatability, design, compliance and
monitoring samples in accordance with “EPA Requirements for Quality Assurance
Project Plans (QA/R5)” (EPA/240/B-01/003, March 2001), “Guidance for Quality
Assurance Project Plans (QA/G-5)” (EPA/600/R-98/018, February 1998), and
subsequent amendments to such guidelines upon notification by the Response
Agencies to Settling Defendants of such amendment. Amended guidelines shall
apply

28



--------------------------------------------------------------------------------



 



only to procedures conducted after such notification. Prior to the commencement
of any monitoring project under this Consent Decree, Settling Defendants shall
submit to the Response Agencies for approval a Quality Assurance Project Plan
(“QAPP”) that is consistent with the SOW, the NCP and applicable guidance
documents. If relevant to the proceeding, the Parties agree that validated
sampling data generated in accordance with the QAPP(s) and reviewed and approved
by the Response Agencies shall be admissible as evidence, without objection, in
any proceeding under this Decree. Settling Defendants shall ensure that the
Response Agencies’ personnel and their authorized representatives are allowed
access at reasonable times to all laboratories utilized by Settling Defendants
in implementing this Consent Decree. In addition, Settling Defendants shall
ensure that such laboratories shall analyze all samples submitted by the
Response Agencies pursuant to the QAPP for quality assurance monitoring.
Settling Defendants shall ensure that the laboratories they utilize for the
analysis of samples taken pursuant to this Decree perform all analyses according
to accepted EPA methods. Accepted EPA methods consist of those methods which are
documented in the “Contract Lab Program Statement of Work for Inorganic
Analysis” and the “Contract Lab Program Statement of Work for Organic Analysis,”
dated February 1988, and any amendments made thereto during the course of the
implementation of this Decree; however, upon approval by the Response Agencies,
Settling Defendants may use other analytical methods which are as stringent as
or more stringent than the CLP-approved methods. Settling Defendants shall
ensure that all laboratories they use for analysis of samples taken pursuant to
this Consent Decree participate in an EPA or EPA-equivalent QA/QC program.
Settling Defendants shall only use laboratories that have a documented Quality
System which complies with ANSI/ASQC E4-1994, “Specifications and Guidelines for
Quality Systems for Environmental Data Collection and Environmental

29



--------------------------------------------------------------------------------



 



Technology Programs,” (American National Standard, January 5, 1995), and “EPA
Requirements for Quality Management Plans (QA/R-2),” (EPA/240/B-01/002,
March 2001) or equivalent documentation as determined by the Response Agencies.
The Response Agencies may consider laboratories accredited under the National
Environmental Laboratory Accreditation Program (“NELAP”) as meeting the Quality
System requirements. Settling Defendants shall ensure that all field
methodologies utilized in collecting samples for subsequent analysis pursuant to
this Decree will be conducted in accordance with the procedures set forth in the
QAPP approved by the Response Agencies.
     22. Upon request, the Settling Defendants shall allow split or duplicate
samples to be taken by the Response Agencies or their authorized
representatives. Settling Defendants shall notify the Response Agencies not less
than 15 days in advance of any sample collection activity unless shorter notice
is agreed to by the Response Agencies. In addition, the Response Agencies shall
have the right to take any additional samples that the Response Agencies deem
necessary. Upon request, the Response Agencies shall allow the Settling
Defendants to take split or duplicate samples of any samples they take as part
of the Plaintiffs’ oversight of the Settling Defendants’ implementation of the
Response Work.
     23. Settling Defendants shall submit to the Response Agencies copies of the
results of all sampling and/or tests or other data obtained or generated by or
on behalf of Settling Defendants with respect to OU1 and/or the implementation
of this Consent Decree unless the Response Agencies agree otherwise.
     24. Notwithstanding any provision of this Consent Decree, the United States
and the State hereby retain all of their information gathering and inspection
authorities and rights,

30



--------------------------------------------------------------------------------



 



including enforcement actions related thereto, under CERCLA, RCRA and any other
applicable statutes or regulations.
X. ACCESS AND INSTITUTIONAL CONTROLS
     25. If any property where access and/or land/water use restrictions are
needed to implement this Consent Decree is owned or controlled by any of the
Settling Defendants, such Settling Defendants shall:
          a. commencing on the Date of Lodging of this Consent Decree, provide
the Plaintiffs and their representatives, including the Response Agencies and
their contractors, with access at all reasonable times to such property, for the
purpose of conducting any activity related to this Consent Decree including, but
not limited to, the following activities:
               (1) monitoring the Response Work;
               (2) verifying any data or information submitted to the
Plaintiffs;
               (3) conducting investigations relating to contamination at or
near the Site;
               (4) obtaining samples;
               (5) assessing the need for, planning, or implementing additional
response actions at or near the Site;
               (6) implementing the Response Work pursuant to the conditions set
forth in Paragraph 90 of this Consent Decree;
               (7) inspecting and copying records, operating logs, contracts, or
other documents maintained or generated by Settling Defendants or their agents,
consistent with Section XXVI (Access to Information);

31



--------------------------------------------------------------------------------



 



               (8) assessing Settling Defendants’ compliance with this Consent
Decree; and
               (9) determining whether the Site or other property is being used
in a manner that is prohibited or restricted, or that may need to be prohibited
or restricted, by or pursuant to this Consent Decree;
          b. commencing on the Date of Lodging of this Consent Decree, refrain
from using the Site, or such other property, in any manner that would interfere
with or adversely affect the integrity or protectiveness of the remedial
measures to be implemented pursuant to this Consent Decree.
          c. if requested in writing by the Response Agencies, execute and
record in the appropriate County land records office, an easement, running with
the land, that: (i) grants a right of access for the purpose of conducting any
activity related to this Consent Decree including, but not limited to, those
activities listed in Paragraph 25.a of this Consent Decree, and (ii) grants the
right to enforce the land/water use restrictions listed in Paragraph 25.b of
this Consent Decree, or other restrictions that the Response Agencies determine
are necessary to implement, ensure non-interference with, or ensure the
protectiveness of the remedial measures to be performed pursuant to this Consent
Decree. Such Settling Defendants shall grant the access rights and the rights to
enforce the land/water use restrictions to: (i) the United States, on behalf of
EPA, and its representatives, (ii) the State, on behalf of WDNR, and its
representatives, (iii) the other Settling Defendants and their representatives,
and/or (iv) other appropriate grantees identified by the Response Agencies. Such
Settling Defendants shall, within 45 days after receiving a written request from
the Response Agencies, submit to the response Agencies for review and approval
with respect to such property:

32



--------------------------------------------------------------------------------



 



     (1) a draft easement that is enforceable under the laws of the State of
Wisconsin, free and clear of all prior liens and encumbrances (except as
approved by EPA), and acceptable under the Attorney General’s Title Regulations
promulgated pursuant to 40 U.S.C. § 255; and
     (2) a current title commitment or report prepared in accordance with the
U.S. Department of Justice’s Title Standards 2001 (the “Standards”). Within
15 days of EPA’s approval and acceptance of the easement, such Settling
Defendants shall update the title search and, if it is determined that nothing
has occurred since the effective date of the commitment or report to affect the
title adversely, take the steps necessary to record the easement with the
appropriate County land records office. Within 30 days of recording the
easement, such Settling Defendants shall provide EPA with final title evidence
acceptable under the Standards, and a certified copy of the original recorded
easement showing the clerk’s recording stamps.
     26. If any property where access and/or land/water use restrictions are
needed to implement this Consent Decree is owned or controlled by persons other
than any of the Settling Defendants, Settling Defendants shall use best efforts
to secure from such persons:
          a. an agreement to provide access thereto for Settling Defendants, as
well as for the Plaintiffs, on behalf of the response Agencies, as well as their
representatives (including contractors), for the purpose of conducting any
activity related to this Consent Decree including, but not limited to, those
activities listed in Paragraph 25.a of this Consent Decree;
          b. an agreement, enforceable by the Settling Defendants and the
Plaintiffs, to abide by the obligations and restrictions established by
Paragraph 25.b of this Consent Decree, or

33



--------------------------------------------------------------------------------



 



that are otherwise necessary to implement, ensure non-interference with, or
ensure the protectiveness of the remedial measures to be performed pursuant to
this Consent Decree; and
          c. if requested in writing by the Response Agencies, the execution and
recordation in the appropriate County land records office, of an easement,
running with the land, that: (i) grants a right of access for the purpose of
conducting any activity related to this Consent Decree including, but not
limited to, those activities listed in Paragraph 25.a of this Consent Decree,
and (ii) grants the right to enforce the land/water use restrictions listed in
Paragraph 25.b of this Consent Decree, or other restrictions that the Response
Agencies determine are necessary to implement, ensure non-interference with, or
ensure the protectiveness of the remedial measures to be performed pursuant to
this Consent Decree. The access rights and/or rights to enforce land/water use
restrictions shall be granted to: (i) the United States, on behalf of EPA, and
its representatives, (ii) the State, on behalf of WDNR, and its representatives,
(iii) the other Settling Defendants and their representatives, and/or (iv) other
appropriate grantees. Settling Defendants shall, within 45 days after receiving
a written request from the Response Agencies, submit to the Response Agencies
for review and approval with respect to such property:
     (1) a draft easement that is enforceable under the laws of the State of
Wisconsin, free and clear of all prior liens and encumbrances (except as
approved by the Response Agencies), and acceptable under the Attorney General’s
Title Regulations promulgated pursuant to 40 U.S.C. § 255; and
     (2) a current title commitment or report prepared in accordance with the
U.S. Department of Justice’s Title Standards 2001 (the “Standards”). Within
15 days of EPA’s approval and acceptance of the easement, Settling Defendants
shall update the title search and, if it is determined that nothing has occurred
since

34



--------------------------------------------------------------------------------



 



the effective date of the commitment or report to affect the title adversely,
take the steps necessary to record the easement with the appropriate County land
records office. Within 30 days of the recording of the easement, Settling
Defendants shall provide EPA with final title evidence acceptable under the
Standards, and a certified copy of the original recorded easement showing the
clerk’s recording stamps.
     27. For purposes of Paragraph 26 of this Consent Decree, “best efforts”
includes the payment of reasonable sums of money in consideration of access,
access easements, land/water use restrictions, and/or restrictive easements. If
any access or land/water use restriction agreements required by Paragraphs 26.a
or 26.b of this Consent Decree are not obtained within 45 days of the Effective
Date of this Consent Decree, or if any access easements or restrictive easements
required by Paragraph 26.c of this Consent Decree are not submitted to the
Response Agencies in draft form within 45 days of receipt of a written request
by the Response Agencies, then Settling Defendants shall promptly notify the
United States in writing, and shall include in that notification a summary of
the steps that Settling Defendants have taken to attempt to comply with
Paragraph 26 of this Consent Decree. The United States and the State may, as
they deem appropriate, assist Settling Defendants in obtaining access or
land/water use restrictions, either in the form of contractual agreements or in
the form of easements running with the land. Settling Defendants shall reimburse
the United States and the State, as Specified Future Response Costs, for all
costs incurred, direct or indirect, by the United States or the State in
obtaining such access and/or land/water use restrictions including, but not
limited to, the cost of attorney time and the amount of monetary consideration
paid or just compensation.

35



--------------------------------------------------------------------------------



 



     28. If any property where access and/or land/water use restrictions are
needed to implement this Consent Decree is owned or controlled by the
Plaintiffs, the Plaintiffs shall use best efforts to assist the Settling
Defendants in securing necessary access and/or land/water use restrictions.
     29. If the Response Agencies determine that land/water use restrictions in
the form of state or local laws, regulations, ordinances or other governmental
controls are needed to implement the remedy selected in the ROD, ensure the
integrity and protectiveness thereof, or ensure non-interference therewith,
Settling Defendants shall cooperate with the Response Agencies’ efforts to
secure such governmental controls.
     30. Notwithstanding any provision of this Consent Decree, the United States
and the State retain all of their access authorities and rights, as well as all
of their rights to require land/water use restrictions, including enforcement
authorities related thereto, under CERCLA, RCRA and any other applicable statute
or regulations.
XI. REPORTING REQUIREMENTS
     31. Monthly RD/RA Progress Reports.
          a. In addition to any other requirement of this Consent Decree,
starting with the first month after the Date of Lodging, Settling Defendants
shall submit two copies of written Monthly RD/RA Progress Reports to each of the
Response Agencies that shall: (i) describe the actions which have been taken
toward achieving compliance with this Consent Decree during the previous month;
(ii) include a summary of all results of sampling and tests and all other data
received or generated by Settling Defendants or their contractors or agents in
the previous month; (iii) identify all work plans, plans and other deliverables
required by this Consent Decree completed and submitted during the previous
month; (iv) describe all actions, including, but not limited to, data collection
and implementation of work plans, which are scheduled for the next month and
provide other information relating to the progress of construction, including,
but not

36



--------------------------------------------------------------------------------



 



limited to, critical path diagrams, Gantt charts and Pert charts; (v) include
information regarding percentage of completion, unresolved delays encountered or
anticipated that may affect the future schedule for implementation of the
Response Work, and a description of efforts made to mitigate those delays or
anticipated delays; (vi) include any modifications to the work plans or other
schedules that Settling Defendants have proposed to the Response Agencies or
that have been approved by the Response Agencies; and (vii) describe all
activities undertaken in support of the Community Relations Plan during the
previous month and those to be undertaken in the next month. Settling Defendants
shall submit these progress reports to the Response Agencies by the tenth day of
every month following the Date of Lodging until Certification of Completion of
Remedial Action by EPA pursuant to Subparagraph 44.b. During performance of the
Remedial Design, the Monthly RD/RA Progress Reports shall include all
information required by Paragraph 38 of the July 2003 AOC and shall thereby
satisfy the requirement to submit a monthly progress report under the July 2003
AOC and this Consent Decree. If requested by the Response Agencies, Settling
Defendants shall also provide briefings for the Response Agencies to discuss the
progress of the Response Work.
          b. The Settling Defendants shall notify the Response Agencies of any
change in the schedule described in the Monthly RD/RA Progress Report for the
performance of any activity, including, but not limited to, data collection and
implementation of work plans, no later than seven days prior to the performance
of the activity.
     32. Quarterly Reports. Starting with the second quarter of 2004, the
Settling Defendants shall submit Quarterly Reports under this Paragraph to
assist the Plaintiffs in

37



--------------------------------------------------------------------------------



 



monitoring the funding and budgeting of the Response Work and any Approved
Restoration Work.
          a. The Settling Defendants shall submit Quarterly Reports on a
quarterly basis for so long as the Remedial Action continues under this Consent
Decree, until Certification of Completion of Remedial Action by EPA pursuant to
Subparagraph 44.b. For a given calendar year, the Report for the first calendar
quarter shall be submitted by no later than May 1 of that calendar year, the
Report for the second calendar quarter shall be submitted by no later than
August 1 of that calendar year, the Report for the third calendar quarter shall
be submitted by no later than November 1 of that calendar year, and the Report
for the fourth calendar quarter shall be submitted by no later than February 1
of the next calendar year.
          b. Each Quarterly Report shall:
     (1) provide a complete and accurate written cost summary of all Allowable
RD/RA Costs submitted to the Escrow Agent for payment from the Escrow Account
during the reporting period, certified in accordance with Subparagraph 32.d;
     (2) specify any amount requested as a periodic disbursement from the
Disbursement Special Account to the Escrow Account pursuant to Paragraph 10 and
Appendix B;
     (3) provide a complete and accurate written cost summary of all Allowable
Restoration Work Costs submitted to the Escrow Agent for payment from the Escrow
Account during the reporting period, certified in accordance with Subparagraph
32.d;

38



--------------------------------------------------------------------------------



 



     (4) list and total all amounts requested and/or disbursed during the
reporting period as payments or reimbursements from the Escrow Account pursuant
to Paragraph 11 and Appendix C;
     (5) indicate the approximate balance of the Escrow Account at the end of
the reporting period; and
     (6) summarize all Response Work and all Approved Restoration Work funded
and performed under the Consent Decree during the reporting period.
          c. In addition, prior to the Certification of Completion of Remedial
Action, the third Quarterly Report of each calendar year (that is, the report
due on or before November 1) shall project whether the total balance present in
or committed by a secured obligation to the Escrow Account, including all
sub-accounts, is likely to be sufficient to fund the completion of the Remedial
Action, and to leave a remaining balance of $4,000,000 for work in the year 2010
and thereafter, including work required by Section VIII of this Amended Consent
Decree (Post-Remedy Response Work and Remedy Review), after making all other
payments and reimbursements from those Accounts that are required under the
Consent Decree; if the balance is projected to be insufficient, that third
Quarterly Report shall specify the amount of additional funding sufficient to
complete the Remedial Action and to leave a remaining balance of $4,000,000 for
work in the year 2010 and thereafter, including work required by Section VIII of
this Amended Consent Decree (Post-Remedy Response Work and Remedy Review).
          d. Each Quarterly Report shall contain the following certification
signed by the Chief Financial Officer of a Settling Defendant or by an
Independent Certified Public Accountant retained by the Settling Defendants:

39



--------------------------------------------------------------------------------



 



“To the best of my knowledge, after thorough investigation and review of
Settling Defendants’ documentation of unreimbursed costs incurred and paid for
the work summarized in this report that was performed pursuant to the Consent
Decree, I certify that the information contained in or accompanying this
Quarterly Report is true, accurate, and complete. I am aware that there are
significant penalties for knowingly submitting false information, including the
possibility of fine and imprisonment.”
Each Quarterly Report shall include a list of the cost documents that the
certifying individuals reviewed in support of the Quarterly Cost Summary Report.
Upon request by the Plaintiffs, Settling Defendants shall provide the Plaintiffs
any additional information that the Plaintiffs deem necessary for review of a
Quarterly Report.
          e. If the Plaintiffs find that a Quarterly Report includes a
mathematical error, an accounting error, costs that are not Allowable Response
Work Costs or Allowable Restoration Work Costs, costs that are inadequately
documented, or costs covered by a prior Quarterly Report, the Plaintiffs will
notify Settling Defendants and the Settling Defendants shall cure the deficiency
by submitting a revised Quarterly Report.
     33. Release Reporting.
          a. Upon the occurrence of any event during performance of the Response
Work that Settling Defendants are required to report pursuant to Section 103 of
CERCLA or Section 304 of the Emergency Planning and Community Right-to-Know Act
(“EPCRA”), Settling Defendants shall within 24 hours of the onset of such event
orally notify the Response Agencies’ Project Coordinators or the Response
Agencies’ Alternate Project Coordinators (in the event of the unavailability of
the Project Coordinator). If neither the EPA Project Coordinator nor the EPA
Alternate Project Coordinator is available, oral notification notice shall be
given to the Emergency Response Section, Region 5, United States Environmental
Protection Agency. These reporting requirements are in addition to the reporting
required by CERCLA Section 103 or EPCRA Section 304.

40



--------------------------------------------------------------------------------



 



          b. Within 20 days of the onset of such an event, Settling Defendants
shall furnish to Plaintiffs a written report, signed by the Settling Defendants’
Project Coordinator, setting forth the events which occurred and the measures
taken, and to be taken, in response thereto. Within 30 days of the conclusion of
such an event, Settling Defendants shall submit a report to Plaintiffs setting
forth all actions taken in response thereto.
     34. Submission and Certification of Reports.
          a. Settling Defendants shall submit two hard copies of all plans,
reports, and data required by the SOW, the Remedial Design Work Plan, the
Remedial Action Work Plan, or any other approved plans to each of the Response
Agencies in accordance with the schedules set forth in such plans. At the same
time, the Settling Defendants shall submit an additional copy to each of the
Response Agencies in electronic format.
          b. All reports and other documents submitted by Settling Defendants to
the Response Agencies (other than the monthly progress reports referred to
above) which purport to document Settling Defendants’ compliance with the terms
of this Consent Decree shall be signed by an authorized representative of the
Settling Defendants, including but not limited to the Settling Defendants’
Project Coordinator.
XII. RESPONSE AGENCIES’ APPROVAL OF PLANS AND OTHER SUBMISSIONS
     35. After review of any plan, report or other item which is required to be
submitted for approval by the Response Agencies pursuant to this Consent Decree,
the Response Agencies shall: (i) approve, in whole or in part, the submission;
(ii) approve the submission upon specified conditions; (iii) modify the
submission to cure the deficiencies; (iv) disapprove, in whole or in part, the
submission, directing that the Settling Defendants modify the submission; or
(v) any combination of the above. However, the Response Agencies shall not
modify a submission

41



--------------------------------------------------------------------------------



 



without first providing Settling Defendants at least one notice of deficiency
and an opportunity to cure within 30 days, except where to do so would cause
serious disruption to the Response Work or where previous submission(s) have
been disapproved due to material defects and the deficiencies in the submission
under consideration indicate a bad faith lack of effort to submit an acceptable
deliverable.
     36. In the event of approval, approval upon conditions, or modification by
the Response Agencies, pursuant to Paragraph 35(i), (ii), or (iii), Settling
Defendants shall proceed to take any action required by the plan, report, or
other item, as approved or modified by the Response Agencies subject only to
their right to invoke the Dispute Resolution procedures set forth in Section XX
(Dispute Resolution) with respect to the modifications or conditions made by the
Response Agencies. In the event that a submission has a material defect and the
Response Agencies modify the submission to cure the deficiencies pursuant to
Paragraph 35(i), the Response Agencies retain their right to seek stipulated
penalties, as provided in Section XXI (Stipulated Penalties).
     37. Resubmission of Plans.
          a. Upon receipt of a notice of disapproval pursuant to
Paragraph 35(iv), Settling Defendants shall, within 30 days or such longer time
as specified by the Response Agencies in such notice, correct the deficiencies
and resubmit the plan, report, or other item for approval. Any stipulated
penalties applicable to the submission, as provided in Section XXI, shall accrue
during the 30-day period or otherwise specified period but shall not be payable
unless the resubmission is disapproved or modified due to a material defect as
provided in Paragraphs 38 and 39.

42



--------------------------------------------------------------------------------



 



          b. Notwithstanding the receipt of a notice of disapproval pursuant to
Paragraph 35(iv), Settling Defendants shall proceed, at the direction of the
Response Agencies, to take any action required by any non-deficient portion of
the submission. Implementation of any non-deficient portion of a submission
shall not relieve Settling Defendants of any liability for stipulated penalties
under Section XXI (Stipulated Penalties).
     38. In the event that a resubmitted plan, report or other item, or portion
thereof, is disapproved by the Response Agencies, the Response Agencies may
again require the Settling Defendants to correct the deficiencies, in accordance
with the preceding Paragraphs. The Response Agencies also retain the right to
modify or develop the plan, report or other item. Settling Defendants shall
implement any such plan, report, or item as modified or developed by the
Response Agencies, subject only to their right to invoke the procedures set
forth in Section XX (Dispute Resolution).
     39. If upon resubmission, a plan, report, or item is disapproved or
modified by the Response Agencies due to a material defect, Settling Defendants
shall be deemed to have failed to submit such plan, report, or item timely and
adequately unless the Settling Defendants invoke the dispute resolution
procedures set forth in Section XX (Dispute Resolution) and the response
Agencies’ action is overturned pursuant to that Section. The provisions of
Section XX (Dispute Resolution) and Section XXI (Stipulated Penalties) shall
govern the implementation of the Response Work and accrual and payment of any
stipulated penalties during Dispute Resolution. If the Response Agencies’
disapproval or modification is upheld, stipulated penalties shall accrue for
such violation from the date on which the initial submission was originally
required, as provided in Section XXI.

43



--------------------------------------------------------------------------------



 



     40. All plans, reports, and other items required to be submitted to the
response Agencies under this Consent Decree shall, upon approval or modification
by the Response Agencies, be enforceable under this Consent Decree. In the event
the Response Agencies approve or modify a portion of a plan, report, or other
item required to be submitted to the Response Agencies under this Consent
Decree, the approved or modified portion shall be enforceable under this Consent
Decree.
XIII. PROJECT COORDINATORS
     41. Within 10 days after Settling Defendant WTM I Company’s submittal of
the Pre-Final (90%) Design, Settling Defendants, WDNR, and EPA will notify each
other, in writing, of the name, address and telephone number of their respective
designated Project Coordinators and Alternate Project Coordinators. If a Project
Coordinator or Alternate Project Coordinator initially designated is changed,
the identity of the successor will be given to the other Parties at least 5
working days before the changes occur, unless impracticable, but in no event
later than the actual day the change is made. The Settling Defendants’ Project
Coordinator shall be subject to disapproval by the Response Agencies and shall
have the technical expertise sufficient to adequately oversee all aspects of the
Response Work. The Settling Defendants’ Project Coordinator shall not be an
attorney for any of the Settling Defendants in this matter. He or she may assign
other representatives, including other contractors, to serve as a representative
for oversight of performance of daily operations during remedial activities at
OU1.
     42. Plaintiffs may designate other representatives, including, but not
limited to, EPA and WDNR employees, and federal and State contractors and
consultants, to observe and monitor the progress of any activity undertaken
pursuant to this Consent Decree. EPA’s Project Coordinator and Alternate Project
Coordinator shall have the authority lawfully vested in a

44



--------------------------------------------------------------------------------



 



Remedial Project Manager (“RPM”) and an On-Scene Coordinator (“OSC”) by the
National Contingency Plan, 40 C.F.R. Part 300. In addition, the Response
Agencies’ Project Coordinators or Alternate Project Coordinators shall have
authority, consistent with the National Contingency Plan, to halt any Response
Work required by this Consent Decree and to take any necessary response action
when s/he determines that conditions at the Site constitute an emergency
situation or may present an immediate threat to public health or welfare or the
environment due to release or threatened release of Waste Material.
     43. The Response Agencies’ Project Coordinators and the Settling
Defendants’ Project Coordinator will meet, at a minimum, on a monthly basis.
XIV. CERTIFICATION OF COMPLETION
     44. Certification of Completion of the Remedial Action for OU1.
          a. Within 90 days after Settling Defendants conclude that the Remedial
Action has been fully performed such that the Performance Standards have been
achieved, Settling Defendants shall schedule and conduct a pre-certification
inspection to be attended by Settling Defendants and the Response Agencies. If,
after the pre-certification inspection, the Settling Defendants still believe
that the Remedial Action has been fully performed such that the Performance
Standards have been achieved, they shall submit a written report to the Response
Agencies requesting certification pursuant to Section XII (Response Agencies’
Approval of Plans and Other Submissions) within 60 days of the inspection. In
the report, a registered professional engineer and the Settling Defendants’
Project Coordinator shall state that the Remedial Action has been completed in
full satisfaction of the requirements of this Consent Decree. The written report
shall include as-built drawings signed and stamped by a professional engineer.
The report

45



--------------------------------------------------------------------------------



 



shall contain the following statement, signed by a responsible corporate
official of a Settling Defendant or the Settling Defendants’ Project
Coordinator:
To the best of my knowledge, after thorough investigation, I certify that the
information contained in or accompanying this submission is true, accurate and
complete. I am aware that there are significant penalties for submitting false
information, including the possibility of fine and imprisonment for knowing
violations.
If, after completion of the pre-certification inspection and receipt and review
of the written report, EPA, after reasonable opportunity to review and comment
by the State, determines that the Remedial Action or any portion thereof has not
been completed in accordance with this Consent Decree such that the Performance
Standards have not been achieved, EPA will notify Settling Defendants in writing
of the activities that must be undertaken by Settling Defendants pursuant to
this Consent Decree to complete the Remedial Action such that the Performance
Standards are achieved; provided, however, that EPA may only require Settling
Defendants to perform such activities pursuant to this Paragraph to the extent
that such activities are consistent with the “scope of the remedy selected in
the ROD,” as that term is defined in Paragraph 15.b. EPA will set forth in the
notice a schedule for performance of such activities consistent with the Consent
Decree and the SOW or require the Settling Defendants to submit a schedule to
EPA for approval pursuant to Section XII (Response Agencies’ Approval of Plans
and Other Submissions). Settling Defendants shall perform all activities
described in the notice in accordance with the specifications and schedules
established pursuant to this Paragraph, subject to their right to invoke the
dispute resolution procedures set forth in Section XX (Dispute Resolution).
          b. If EPA concludes, based on the initial or any subsequent report
requesting Certification of Completion and after a reasonable opportunity for
review and comment by the State, that the Remedial Action has been performed in
accordance with this Consent Decree such

46



--------------------------------------------------------------------------------



 



that the Performance Standards have been achieved, EPA will so certify in
writing to Settling Defendants. This certification shall constitute the
Certification of Completion of the Remedial Action for purposes of this Consent
Decree, including, but not limited to, Section XXII (Covenants Not to Sue by
Plaintiffs). Except as expressly provided by this Consent Decree, Certification
of Completion of the Remedial Action shall not affect Settling Defendants’
obligations under this Consent Decree.
     45. Certification of Completion of the Response Work for OU1.
          a. Within 90 days after Settling Defendants conclude that all phases
of the Response Work (including O&M, Post-Remedy Institutional Controls Work,
and Post-Remedy Monitoring) have been fully performed, Settling Defendants shall
schedule and conduct a pre-certification inspection to be attended by Settling
Defendants and the Response Agencies. If, after the pre-certification
inspection, the Settling Defendants still believe that the Response Work has
been fully performed, Settling Defendants shall submit a written report by a
registered professional engineer stating that the Response Work has been
completed in full satisfaction of the requirements of this Consent Decree. The
report shall contain the following statement, signed by a responsible corporate
official of a Settling Defendant or the Settling Defendants’ Project
Coordinator:
To the best of my knowledge, after thorough investigation, I certify that the
information contained in or accompanying this submission is true, accurate and
complete. I am aware that there are significant penalties for submitting false
information, including the possibility of fine and imprisonment for knowing
violations.
If, after review of the written report, EPA, after reasonable opportunity to
review and comment by the State, determines that any portion of the Response
Work has not been completed in accordance with this Consent Decree, EPA will
notify Settling Defendants in writing of the activities that must be undertaken
by Settling Defendants pursuant to this

47



--------------------------------------------------------------------------------



 



Consent Decree to complete the Response Work; provided, however, that EPA may
only require Settling Defendants to perform such activities pursuant to this
Paragraph to the extent that such activities are consistent with the “scope of
the remedy selected in the ROD,” as that term is defined in Paragraph 15.b. EPA
will set forth in the notice a schedule for performance of such activities
consistent with the Consent Decree and the SOW or require the Settling
Defendants to submit a schedule to EPA for approval pursuant to Section XII
(Response Agencies’ Approval of Plans and Other Submissions). Settling
Defendants shall perform all activities described in the notice in accordance
with the specifications and schedules established therein, subject to their
right to invoke the dispute resolution procedures set forth in Section XX
(Dispute Resolution).
          b. If EPA concludes, based on the initial or any subsequent request
for Certification of Completion by Settling Defendants and after a reasonable
opportunity for review and comment by the State, that the Response Work has been
performed in accordance with this Consent Decree, EPA will so notify the
Settling Defendants in writing.
XV. EMERGENCY RESPONSE
     46. In the event of any action or occurrence during the performance of the
Response Work which causes or threatens a release of Waste Material at or from
OU1 that constitutes an emergency situation or may present an immediate threat
to public health or welfare or the environment, Settling Defendants shall,
subject to Paragraph 47, immediately take all appropriate action to prevent,
abate, or minimize such release or threat of release, and shall immediately
notify the Response Agencies’ Project Coordinators, or, if a Response Agency
Project Coordinator is unavailable, the Response Agency’s Alternate Project
Coordinator. If neither the EPA Project Coordinator nor the EPA Alternate
Project Coordinator is available, the Settling

48



--------------------------------------------------------------------------------



 



Defendants shall notify the EPA Emergency Response Unit, Region 5. Settling
Defendants shall take such actions in consultation with the EPA’s Project
Coordinator or other available authorized EPA officer and in accordance with all
applicable provisions of the Health and Safety Plans, the Contingency Plans, and
any other applicable plans or documents developed pursuant to the SOW. In the
event that Settling Defendants fail to take appropriate response action as
required by this Section, and EPA or, as appropriate, the State takes such
action instead, Settling Defendants shall reimburse EPA and the State for all
costs of the response action not inconsistent with the NCP pursuant to
Paragraph 54 (Payment of Specified Future Response Costs).
     47. Nothing in the preceding Paragraph or in this Consent Decree shall be
deemed to limit any authority of the United States, or the State, to: (i) take
all appropriate action to protect human health and the environment or to
prevent, abate, respond to, or minimize an actual or threatened release of Waste
Material on, at, or from the Site, or (ii) direct or order such action, or seek
an order from the Court, to protect human health and the environment or to
prevent, abate, respond to, or minimize an actual or threatened release of Waste
Material at or from the Site, subject to Section XXII (Covenants Not to Sue by
Plaintiffs).
XVI. NATURAL RESOURCE RESTORATION EFFORTS
     48. Settling Defendants’ Performance of Approved Restoration Work. As
provided by the following Subparagraphs, the Settling Defendants may propose to
the Plaintiffs or the Plaintiffs may propose to the Settling Defendants that the
Settling Defendants perform certain natural resource restoration work under this
Consent Decree, with the costs to be paid or reimbursed from the Escrow Account.
          a. Any restoration work that the Parties agree will be performed by
one or both of the Settling Defendants under this Paragraph shall be performed
in accordance with a

49



--------------------------------------------------------------------------------



 



written Project Implementation Plan, jointly approved by the Plaintiffs and by
the other Trustees, as represented by the Trustee Council (“Approved Restoration
Work”). The Project Implementation Plan shall: (i) describe the restoration work
to be performed by one or both of the Settling Defendants; (ii) establish a
schedule for performance of the work; and (iii) establish a project budget and a
pre-approved cost ceiling for the work. The Project Implementation Plan
(including the project budget and the pre-approved cost ceiling) may be revised
during the course of the work by a written amendment approved by the Parties to
this Consent Decree and by the other Trustees.
          b. All Approved Restoration Work shall be consistent with the
Trustees’ Joint Restoration Plan and Environmental Assessment for the Lower Fox
River and Green Bay (the “Restoration Plan”).
          c. All of the Settling Defendants’ Allowable Restoration Work Costs
(as defined by Subparagraph 9.b) for Approved Restoration Work shall be paid or
reimbursed from the Escrow Account in accordance with Paragraph 11 of this
Consent Decree and Appendix C. Dispute resolution provisions and force majeure
provisions for Approved Restoration Work are set forth in Appendix E, which is
incorporated herein by reference.
          d. As provided by Paragraph 32, each Quarterly Report submitted to the
Plaintiffs under this Consent Decree shall include, among other things, a
complete and accurate written cost summary of all Allowable Restoration Work
Costs for the reporting period, and a summary of all Approved Restoration Work
funded and performed under this Paragraph during the reporting period.
          e. Within 60 days after completing all Approved Restoration Work under
a particular Project Implementation Plan, the Settling Defendants shall submit a
Final Project

50



--------------------------------------------------------------------------------



 



Report to DOI and WDNR summarizing: (i) all Approved Restoration Work performed
under the Plan; and (ii) the total Allowable Restoration Work Costs for the
Approved Restoration Work performed under the Plan. DOI and WDNR shall in turn
provide the other Trustees copies of each Final Project Report.
     49. Trustee-Sponsored Natural Resource Restoration Efforts.
          a. All funds paid and disbursed to a Site-specific sub-account within
the NRDAR Fund under Paragraph 53 shall be managed by DOI for the joint benefit
and use of the Trustees to pay for Trustee-sponsored natural resource
restoration efforts in accordance with the Restoration Plan. Consistent with the
Restoration Plan, all such funds shall be applied toward the costs of
restoration, rehabilitation, or replacement of injured natural resources at the
Site, and/or acquisition of equivalent resources, including but not limited to
any administrative costs and expenses necessary for, and incidental to,
restoration, rehabilitation, replacement, and/or acquisition of equivalent
resources planning, and any restoration, rehabilitation, replacement, and/or
acquisition of equivalent resources undertaken.
          b. Decisions regarding any dedication or expenditure of funds under
this Paragraph shall be made by the Trustees, acting through the Trustee
Council. Settling Defendants shall not be entitled to dispute B under Section XX
(Dispute Resolution) or in any other forum or proceeding B any decision relating
to funds or restoration efforts under this Paragraph.
XVII. PAYMENTS
     50. Payments Into the Escrow Account.
          a. Timing and Amount of Initial Payments. Each Settling Defendant
shall make initial payments totaling $26,250,000 into the Escrow Account in
accordance with the

51



--------------------------------------------------------------------------------



 



following schedule: (i) each Settling Defendant shall deposit $10,500,000 into
the Escrow Account by no later than March 31, 2004; and (ii) each Settling
Defendant shall deposit an additional $15,750,000 into the Escrow Account by no
later than June 30, 2004. The payment requirements of this Paragraph are several
obligations only, not joint obligations.
          b. Nature of the Initial Payments. Each Settling Defendant’s payment
under this Paragraph includes the following: (i) $25,000,000 to fund the
Remedial Action; and (ii) $1,250,000 to fund a portion of the NRD Commitment.
          c. Subsequent Payments. Subsequent payments into the Escrow Account
shall be made and used to fund the Remedial Action and the Response Work as
follows:
     (1) Each Settling Defendants has made or assured payments of $6,000,000
into the Escrow Account as provided by the Agreed Supplement to Consent Decree
filed with the Court on September 13, 2007.
     (2) The parties acknowledge that an additional $7,000,000 has been paid
into the Escrow Account by Menasha Corporation as provided by the Second Agreed
Supplement to Consent Decree filed with the Court on November 13, 2007. This
Amended Consent Decree does not alter or supersede the provisions of that Second
Agreed Supplement relating to that payment by Menasha Corporation.
     (3) By July 15, 2008, WTM I Company (“WTM I”) shall make a payment of
$9,500,000, which shall be deposited in the WTM I Sub-account.
     (4) By July 15, 2008, P.H. Glatfelter Company (“Glatfelter”) shall make a
payment of $3,000,000, which shall be deposited in the Glatfelter Subaccount. In
addition, by July 15, 2008, Glatfelter shall obtain an irrevocable

52



--------------------------------------------------------------------------------



 



letter of credit which shall provide for payment of an additional $6,500,000
into the Glatfelter Sub-account upon receipt of a written demand by EPA at any
time between January 15, 2009 and February 20, 2009. The irrevocable letter of
credit shall be issued by a financial institution that has the authority to
issue letters of credit and whose letter of credit operations are regulated and
examined by an agency of the United States Government. The financial institution
shall have surplus and reserves in excess of $500 million. The irrevocable
letter of credit shall identify EPA as the beneficiary and the full $6,500,000
shall immediately be payable to the Glatfelter Sub-account upon receipt of an
EPA Payment Directive (to be dated no earlier than January 15, 2009) in the form
attached hereto at Appendix J. Notwithstanding the requirement that the letter
of credit be irrevocable, at any time prior to January 15, 2009, Glatfelter may
deposit an additional $6,500,000 into the Glatfelter Sub-account, at which time
Glatfelter may cancel the letter of credit. The United States shall surrender
the letter of credit for cancellation to the issuing bank at Glatfelter’s
request at any time following Glatfelter’s deposit into the Escrow Account
pursuant to the preceding sentence.
     (5) If, prior to the Certification of Completion of Remedial Action, the
third Quarterly Report for any calendar year (that is, the report due on or
before November 1) indicates that the balance remaining in the Escrow Account,
including all sub-accounts, is insufficient to fund the completion of the
following season of the Remedial Action and to leave a remaining balance of
$4,000,000 for work in the year 2010 and thereafter, including work required by
Section VIII of

53



--------------------------------------------------------------------------------



 



this Amended Consent Decree (Post-Remedy Response Work and Remedy Review), each
Settling Defendant shall make an additional payment to the Escrow Account. The
amount of each Settling Defendant’s payment pursuant to this subparagraph shall
be one-half of the amount of additional funding specified in the Quarterly
Report as sufficient to complete the following season and to leave a remaining
balance of $4,000,000 for work in the year 2010 and thereafter, including work
required by Section VIII of this Amended Consent Decree (Post-Remedy Response
Work and Remedy Review). The payments shall be deposited in each Settling
Defendant’s sub-account of the Escrow Account on or before the January 15
following the Quarterly Report.
     51. Disbursements from the Escrow Account.
          a. As provided by this Consent Decree and Appendix C, certain funds
from the Escrow Account shall be disbursed to the United States and the State as
payment of sums due under this Consent Decree, and certain other funds from
Escrow Account shall be disbursed to the Settling Defendants for payment or
reimbursement of Allowable RD/RA Costs and/or Allowable Restoration Work Costs.
          b. It is anticipated that certain funds may be disbursed from the
Escrow Account for payment of certain Allowable RD/RA costs and/or Allowable
Restoration Work Costs even before the Effective Date. In the event the
Plaintiffs withdraw or withhold consent to this Consent Decree before entry, or
the Court declines to enter the Consent Decree, the unexpended balance of the
Escrow Account shall be disbursed to the Settling Defendants at their request.

54



--------------------------------------------------------------------------------



 



     52. Initial Payments to Plaintiffs.
          a. Initial Payments to the United States. Within 30 days after the
Date of Lodging, the Settling Defendants shall pay a total of $1,040,000
directly to the United States, with each Settling Defendant being responsible
for paying one-half of that total amount ($520,000 each). The $1,040,000 paid to
the United States under this Subparagraph shall be applied as follows: (i)
$740,000 shall be directed to the Fox River Site Special Account within the EPA
Hazardous Substance Superfund, as the EPA Past Cost Payments, and shall be
retained and used to conduct or finance response actions at or in connection
with the Site, or transferred by EPA to the EPA Hazardous Substance Superfund;
and (ii) $300,000 shall be directed to the DOI NRDAR Fund, as the DOI Past Cost
Payments.
          b. State Past Cost Payments. Within 30 days after the Date of Lodging,
the Settling Defendants shall pay a total of $10,000 directly to the State, as
the State Past Cost Payments, with each Settling Defendant being responsible for
paying one-half of that total amount ($5,000 each).
          c. The payment requirements of this Paragraph are several obligations
only, not joint obligations.
     53. Subsequent Payments and Disbursements for Natural Resource Restoration.
As provided by this Paragraph and by Appendix C, a total of $3,000,000 shall be
paid and disbursed as the NRD Commitment.
          a. By no later than January 31, 2004, the Settling Defendants shall
pay a total of $500,000 of the NRD Commitment directly to a Site-specific
sub-account within the DOI NRDAR Fund, with each Settling Defendant being
responsible for paying one-half of that total amount ($250,000 each), to finance
Trustee-sponsored natural resource damage restoration

55



--------------------------------------------------------------------------------



 



efforts under Paragraph 49. The payment requirements of this Subparagraph are
several obligations only, not joint obligations.
          b. The remaining $2,500,000 of the NRD Commitment shall be disbursed
from the Escrow Account in accordance with the schedule and requirements of
Appendix C: (i) for payment or reimbursement of Allowable Restoration Work Costs
incurred for Approved Restoration Work to be performed by the Settling
Defendants under Paragraph 48; and/or (ii) for payment to a Site-specific
sub-account within the DOI NRDAR Fund, to finance Trustee-sponsored natural
resource damage restoration efforts under Paragraph 49.
     54. Reimbursement of Specified Future Response Costs.
          a. EPA Reimbursement. All Specified Future Response Costs incurred by
the United States shall be reimbursed as follows:
               (1) The United States shall be entitled to seek reimbursement of
any Specified Future Response Costs incurred and billed by the United States
from the Escrow Account as provided by Appendix C, to the extent that such costs
are not inconsistent with the National Contingency Plan.
               (2) Upon receipt of a written demand for payment, the Settling
Defendants shall make direct payments to EPA for any Specified Future Response
Costs incurred and billed by the United States if such costs have not been
reimbursed from the Escrow Account, to the extent that such costs are not
inconsistent with the National Contingency Plan. On a periodic basis, if such
costs have not been reimbursed from the Escrow Account, the United States will
send Settling Defendants a bill requiring payment that includes an EPA cost
summary, showing direct and indirect costs incurred by EPA and its contractors,
and a DOJ cost summary, showing costs incurred by DOJ and its contractors, if
any. Settling Defendants shall

56



--------------------------------------------------------------------------------



 



make all payments within 30 days of Settling Defendants’ receipt of each bill
requiring payment, except as otherwise provided by Paragraph 68.
               (3) All payments and disbursements received by EPA under this
Subparagraph 54.a shall be deposited in the Fox River Site Special Account
within the EPA Hazardous Substance Superfund, and shall be retained and used to
conduct or finance response actions at or in connection with the Site, or
transferred by EPA to the EPA Hazardous Substance Superfund.
          b. State Reimbursement. All Specified Future Response Costs incurred
by the State shall be reimbursed as follows:
               (1) The State shall be entitled to seek reimbursement of any
Specified Future Response Costs incurred and billed by the State from the Escrow
Account as provided by Appendix C, to the extent that such costs are not
inconsistent with the National Contingency Plan.
               (2) Upon receipt of a written demand for payment, the Settling
Defendants shall make direct payments to the State for any Specified Future
Response Costs incurred and billed by the State if such costs have not been
reimbursed from the Escrow Account, to the extent that such costs are not
inconsistent with the National Contingency Plan. On a periodic basis, if such
costs have not been reimbursed from the Escrow Account, the State will send
Settling Defendants a bill requiring payment that includes a WDNR cost summary,
showing direct and indirect costs incurred by WDNR and its contractors, and a
WDOJ cost summary, showing costs incurred by WDOJ and its contractors, if any.
Settling Defendants shall make all payments within 30 days of Settling
Defendants’ receipt of each bill requiring payment, except as otherwise provided
by Paragraph 68.

57



--------------------------------------------------------------------------------



 



          c. The direct payment requirements of this Paragraph are joint
obligations of both Settling Defendants, not several obligations.
     55. Payment Instructions.
          a. Payments to the United States.
               (1) Initial Payments to the United States. The Initial Payments
to the United States under Subparagraph 52.a shall be paid by FedWire Electronic
Funds Transfer (“EFT”) to the U.S. Department of Justice account in accordance
with current EFT procedures, referencing the Lower Fox River and Green Bay Site
and DOJ Case Number 90-11-2-1045/2. Payment shall be made in accordance with
instructions to be provided by the Financial Litigation Unit of the United
States Attorney’s Office for the Eastern District of Wisconsin after the Date of
Lodging. Any payments received by the Department of Justice after 4:00 p.m.
(Eastern Time) will be credited on the next business day. At the time of
payment, Settling Defendants shall ensure that notice that payment has been made
is sent to DOJ, DOI, and EPA in accordance with Section XXVIII (Notices and
Submissions) and to:
Financial Management Officer
U.S. Environmental Protection Agency
Region 5 Mail Code MF-10J
77 W. Jackson Blvd.
Chicago, IL 60604
Of the $1,040,000 total amount paid to the United States under Subparagraph
52.a: (i) $740,000 shall be deposited in the Fox River Site Special Account, to
be retained and used to conduct or finance response actions at or in connection
with the Site, or transferred by EPA to the EPA Hazardous Substance Superfund;
and (ii) $300,000 shall be deposited in the DOI NRDAR Fund.
               (2) All Other Payments to EPA. Except as provided by Subparagraph
55.a.(1), all payments to EPA under this Section or under Appendix C shall:
(i) be made by a

58



--------------------------------------------------------------------------------



 



certified or cashier’s check or checks made payable to “EPA Hazardous Substance
Superfund, Fox River Site Special Account;” (ii) reference the Lower Fox River
and Green Bay Site, EPA Site/Spill ID Number A565, and DOJ Case Number
90-11-2-1045/2; and (iii) indicate that the payment is for Specified Future
Response Costs payable pursuant to this Consent Decree. All payments to EPA
under Section XXI (Stipulated Penalties and Stipulated Damages) shall: (i) be
made by a certified or cashier’s check or checks made payable to “EPA Hazardous
Substance Superfund;” (ii) reference the Lower Fox River and Green Bay Site, EPA
Site/Spill ID Number A565, and DOJ Case Number 90-11-2-1045/2; and
(iii) indicate that the payment is for stipulated penalties payable pursuant to
this Consent Decree. All payments under this Subparagraph 55.a.(2) shall be sent
to:
U.S. Environmental Protection Agency
     Superfund Payments – Cincinnati
      Finance Center
P.O. Box 979076
St. Louis, MO 63197-9000
At the time of payment, Settling Defendants shall ensure that notice that
payment has been made is sent to DOJ and EPA in accordance with Section XXVIII
(Notices and Submissions) and to:
Financial Management Officer
U.S. Environmental Protection Agency
Region 5, Mail Code MF-10J
77 W. Jackson Blvd.
Chicago, IL 60604
               (3) All Other Payments to the DOI NRDAR Fund. Except as provided
by Subparagraph 55.a.(1), all payments to the DOI NRDAR Fund under this Section
or under Appendix C shall: (i) be made by an electronic funds transfer
transaction in accordance with transfer instruction to be provided by the United
States; (ii) reference the Lower Fox River and Green Bay Site and DOJ Case
Number 90-11-2-1045/2; and (iii) indicate that the payment is

59



--------------------------------------------------------------------------------



 



being made pursuant to this Consent Decree with WTM I Company and
P. H. Glatfelter Company. At the time of payment, Settling Defendants shall
ensure that notice that payment has been made is sent to DOI, DOJ, WDNR, and
WDOJ in accordance with Section XXVIII (Notices and Submissions) and to:
Department of the Interior
Natural Resource Damage Assessment and
      Restoration Program
Attn: Restoration Fund Manager
1849 C Street, NW, Mailstop 4449
Washington, DC 20240
DOI shall in turn notify the other Trustees that a payment to the DOI NRDAR Fund
has been received under this Subparagraph.
               (4) Payments to the United States for Stipulated Damages Under
Paragraph 74. All payments to the United States under Paragraph 74 (Stipulated
Damages Amounts – NRD Commitment) shall: (i) be made by a certified or cashier’s
check or checks made payable to “Treasurer, United States of America;” (ii) be
tendered to the Financial Litigation Unit of the Office of the United States
Attorney for the Eastern District of Wisconsin; and (iii) be accompanied by a
letter referencing the Lower Fox River and Green Bay Site and indicating that
the payment is for stipulated damages payable pursuant to Paragraph 74 of this
Consent Decree with WTM I Company and P. H. Glatfelter Company. At the time of
payment, Settling Defendants shall ensure that notice that payment has been made
is sent to DOI and DOJ in accordance with Section XXVIII (Notices and
Submissions).
          b. Payments to the State. All payments to the State under this Section
or under Section XXI (Stipulated Penalties and Stipulated Damages) shall: (i) be
made by a certified or cashier’s check or checks made payable to “Wisconsin
Department of Natural Resources;” (ii) reference the Lower Fox River and Green
Bay Site; (iii) indicate that the

60



--------------------------------------------------------------------------------



 



payment is being made pursuant to this Consent Decree with WTM I Company and
P. H. Glatfelter Company; and (iv) be sent to:
Wisconsin Department of Natural Resources
Attn: Greg Hill, State Project Coordinator
101 S. Webster St.
Madison, WI 53703
At the time of payment, Settling Defendants shall ensure that notice that
payment has been made is sent to the State in accordance with Section XXVIII
(Notices and Submissions).
XVIII. INDEMNIFICATION AND INSURANCE
     56. Settling Defendants’ Indemnification of the United States and the
State.
          a. The United States and the State do not assume any liability by
entering into this agreement or by virtue of any designation of Settling
Defendants as EPA’s authorized representatives under Section 104(e) of CERCLA.
Settling Defendants shall indemnify, save and hold harmless the United States,
the State, and their officials, agents, employees, contractors, subcontractors,
or representatives for or from any and all claims or causes of action arising
from, or on account of, negligent or other wrongful acts or omissions of
Settling Defendants, their officers, directors, employees, agents, contractors,
subcontractors, and any persons acting on their behalf or under their control,
in carrying out activities pursuant to this Consent Decree, including, but not
limited to, any claims arising from any designation of Settling Defendants as
EPA’s authorized representatives under Section 104(e) of CERCLA. Further, the
Settling Defendants agree to pay the United States and the State all costs they
incur including, but not limited to, attorneys fees and other expenses of
litigation and settlement arising from, or on account of, claims made against
the United States or the State based on negligent or other wrongful acts or
omissions of Settling Defendants, their officers, directors, employees, agents,

61



--------------------------------------------------------------------------------



 



contractors, subcontractors, and any persons acting on their behalf or under
their control, in carrying out activities pursuant to this Consent Decree.
Neither the United States nor the State shall be held out as a party to any
contract entered into by or on behalf of Settling Defendants in carrying out
activities pursuant to this Consent Decree. Neither the Settling Defendants nor
any such contractor shall be considered an agent of the United States or the
State.
          b. The United States and the State shall give Settling Defendants
notice of any claim for which the United States or the State plans to seek
indemnification pursuant to Paragraph 56, and shall consult with Settling
Defendants prior to settling such claim.
          c. Nothing contained in this Consent Decree is intended to limit
Settling Defendants’ potential for insurance coverage.
     57. Settling Defendants waive all claims against the United States and the
State for damages or reimbursement or for set-off of any payments made or to be
made to the United States or the State, arising from or on account of any
contract, agreement, or arrangement between any one or more of Settling
Defendants and any person for performance of Response Work on or relating to OU1
or any Approved Restoration Work, including, but not limited to, claims on
account of construction delays. In addition, Settling Defendants shall indemnify
and hold harmless the United States and the State with respect to any and all
claims for damages or reimbursement arising from or on account of any contract,
agreement, or arrangement between any one or more of Settling Defendants and any
person for performance of Response Work on or relating to OU1 or any Approved
Restoration Work, including, but not limited to, claims on account of
construction delays.
     58. No later than 15 days before commencing any on-site Remedial Design
work under this Consent Decree, Settling Defendant WTM I Company shall secure,
and shall maintain

62



--------------------------------------------------------------------------------



 



throughout the Remedial Design, comprehensive general liability insurance with
limits of 1 million dollars, combined single limit, and automobile liability
insurance with limits of 1 million dollars, combined single limit, naming the
United States and the State as additional insureds. No later than 15 days before
commencing any on-site Remedial Action work under this Consent Decree, Settling
Defendants shall secure, and shall maintain until the first anniversary of EPA’s
Certification of Completion of the Remedial Action pursuant to Subparagraph
44.b, comprehensive general liability insurance with limits of 5 million
dollars, combined single limit, and automobile liability insurance with limits
of 2 million dollars, combined single limit, naming the United States and the
State as additional insureds. In addition, for the duration of this Consent
Decree, Settling Defendants shall satisfy, or shall ensure that their
contractors or subcontractors satisfy, all applicable laws and regulations
regarding the provision of worker’s compensation insurance for all persons
performing the Response Work on behalf of Settling Defendants in furtherance of
this Consent Decree. Prior to commencement of the Response Work under this
Consent Decree, Settling Defendants shall provide the Response Agencies
certificates of such insurance and a copy of each insurance policy. Settling
Defendants shall resubmit such certificates and copies of policies each year on
the anniversary of the Effective Date. If Settling Defendants demonstrate by
evidence satisfactory to the Response Agencies that any contractor or
subcontractor maintains insurance equivalent to that described above, or
insurance covering the same risks but in a lesser amount, then, with respect to
that contractor or subcontractor, Settling Defendants need provide only that
portion of the insurance described above which is not maintained by the
contractor or subcontractor. Costs incurred by Settling Defendants to comply
with this paragraph shall be considered Allowable RD/RA Costs.

63



--------------------------------------------------------------------------------



 



XIX. FORCE MAJEURE EVENTS
     59. Except as provided by Paragraph 2 of Appendix E, if any event occurs or
has occurred that may delay the performance of any obligation under this Consent
Decree, whether or not caused by a Force Majeure Event, the Settling Defendants
or their contractors shall orally notify the Response Agencies’ Project
Coordinators or, in a Response Agency’s Project Coordinator’s absence, the
response Agency’s Alternate Project Coordinator or, in the event both of EPA’s
designated representatives are unavailable, Superfund Division Director for EPA
Region 5, within 5 working days of when Settling Defendants first knew that the
event might cause a delay. Within 10 working days thereafter, Settling
Defendants shall provide the Response Agencies a written explanation and
description of the reasons for the delay; the anticipated duration of the delay;
all actions taken or to be taken to prevent or minimize the delay; a schedule
for implementation of any measures to be taken to prevent or mitigate the delay
or the effect of the delay; the Settling Defendants’ rationale for attributing
such delay to a Force Majeure Event if they intend to assert such a claim; and a
statement as to whether, in the opinion of the Settling Defendants, such event
may cause or contribute to an endangerment to public health, welfare or the
environment. The Settling Defendants shall include with any notice all available
documentation supporting their claim that the delay was attributable to a Force
Majeure Event. Failure to comply with the above requirements shall preclude
Settling Defendants from asserting any claim of a Force Majeure Event for that
event for the period of time of such failure to comply, and for any additional
delay caused by such failure. Settling Defendants shall be deemed to know of any
circumstance of which Settling Defendants, any entity controlled by Settling
Defendants, or Settling Defendants’ contractors knew or should have known.

64



--------------------------------------------------------------------------------



 



     60. If EPA, after a reasonable opportunity for review and comment by WDNR,
agrees that the delay or anticipated delay is attributable to a Force Majeure
Event, the time for performance of the obligations under this Consent Decree
that are affected by the Force Majeure Event will be extended by EPA, after a
reasonable opportunity for review and comment by WDNR, for such time as is
necessary to complete those obligations. An extension of the time for
performance of the obligations affected by the Force Majeure Event shall not, of
itself, extend the time for performance of any other obligation. If EPA, after a
reasonable opportunity for review and comment by WDNR, does not agree that the
delay or anticipated delay has been or will be caused by a Force Majeure Event,
EPA will notify the Settling Defendants in writing of its decision. If EPA,
after a reasonable opportunity for review and comment by WDNR, agrees that the
delay is attributable to a Force Majeure Event, EPA will notify the Settling
Defendants in writing of the length of the extension, if any, for performance of
the obligations affected by the Force Majeure Event.
     61. If the Settling Defendants elect to invoke the dispute resolution
procedures set forth in Section XX (Dispute Resolution), they shall do so no
later than 15 days after receipt of EPA’s notice. In any such proceeding,
Settling Defendants shall have the burden of demonstrating by a preponderance of
the evidence that the delay or anticipated delay has been or will be caused by a
Force Majeure Event, that the duration of the delay or the extension sought was
or will be warranted under the circumstances, that best efforts were exercised
to avoid and mitigate the effects of the delay, and that Settling Defendants
complied with the requirements of Paragraphs 57 and 58, above. If Settling
Defendants carry this burden, the delay at issue shall be deemed not to be a
violation by Settling Defendants of the affected obligation of this Consent
Decree identified to EPA and the Court.

65



--------------------------------------------------------------------------------



 



XX. DISPUTE RESOLUTION
     62. Except as provided by Paragraph 3 of Appendix E, the dispute resolution
procedures of this Section shall be the exclusive mechanism to resolve disputes
between Settling Defendants and the Plaintiffs arising under or with respect to
this Consent Decree. However, the procedures set forth in this Section shall not
apply to actions by the Plaintiffs to enforce obligations of the Settling
Defendants that have not been disputed in accordance with this Section. The
dispute resolution procedures of this Section shall not apply to any disputes
between Settling Defendants and the Plaintiffs not arising under or with respect
to this Consent Decree.
     63. Informal Dispute Resolution. Any dispute which arises under or with
respect to this Consent Decree shall in the first instance be the subject of
informal negotiations between the parties to the dispute. The period for
informal negotiations shall not exceed 20 days from the time the dispute arises,
unless it is modified by written agreement of the parties to the dispute. The
dispute shall be considered to have arisen when one party sends the other
parties a written Notice of Dispute.
     64. Formal Dispute Resolution.
          a. Except as provided by Paragraph 3 of Appendix E, in the event that
the parties cannot resolve a dispute by informal negotiations under
Paragraph 63, then the position advanced by EPA shall be considered binding
unless, within 10 days after the conclusion of the informal negotiation period,
Settling Defendants invoke the formal dispute resolution procedures of this
Section by serving on the Plaintiffs a written Statement of Position on the
matter in dispute, including, but not limited to, any factual data, analysis or
opinion supporting that position and any supporting documentation relied upon by
the Settling Defendants. The

66



--------------------------------------------------------------------------------



 



Statement of Position shall specify the Settling Defendants’ position as to
whether formal dispute resolution should proceed under Paragraph 65 or
Paragraph 66.
          b. Within 30 days after receipt of Settling Defendants’ Statement of
Position, EPA will serve on Settling Defendants its Statement of Position,
including, but not limited to, any factual data, analysis, or opinion supporting
that position and all supporting documentation relied upon by EPA. EPA’s
Statement of Position shall include a statement as to whether formal dispute
resolution should proceed under Paragraph 65 or 66. Within 10 days after receipt
of EPA’s Statement of Position, Settling Defendants may submit a Reply.
          c. If there is disagreement between EPA and the Settling Defendants as
to whether dispute resolution should proceed under Paragraph 65 or 66, the
parties to the dispute shall follow the procedures set forth in the paragraph
determined by EPA to be applicable. However, if the Settling Defendants
ultimately appeal to the Court to resolve the dispute, the Court shall determine
which paragraph is applicable in accordance with the standards of applicability
set forth in Paragraphs 65 and 66.
     65. Formal dispute resolution for disputes pertaining to the selection or
adequacy of any response action and all other disputes that are accorded review
on the administrative record under applicable principles of administrative law
shall be conducted pursuant to the procedures set forth in this Paragraph. For
purposes of this Paragraph, the adequacy of any response action includes,
without limitation: (i) the adequacy or appropriateness of plans, procedures to
implement plans, or any other items requiring approval by the Response Agencies
under this Consent Decree; and (ii) the adequacy of the performance of response
actions taken pursuant to this Consent Decree. Nothing in this Consent Decree
shall be construed to allow any dispute by Settling Defendants under this
Consent Decree regarding the validity of the ROD’s provisions.

67



--------------------------------------------------------------------------------



 



          a. An administrative record of the dispute shall be maintained by EPA
and shall contain all statements of position, including supporting
documentation, submitted pursuant to this Section. Where appropriate, EPA may
allow submission of supplemental statements of position by the parties to the
dispute.
          b. The Superfund Division Director for EPA Region 5 will issue a final
administrative decision resolving the dispute based on the administrative record
described in Subparagraph 65.a. This decision shall be binding upon the Settling
Defendants, subject only to the right to seek judicial review pursuant to
Subparagraphs 65.c and d.
          c. Any administrative decision made by EPA pursuant to Subparagraph
65.b shall be reviewable by this Court, provided that a motion for judicial
review of the decision is filed by the Settling Defendants with the Court and
served on all Parties within 20 days of receipt of EPA’s decision. The motion
shall include a description of the matter in dispute, the efforts made by the
parties to resolve it, the relief requested, and the schedule, if any, within
which the dispute must be resolved to ensure orderly implementation of this
Consent Decree. The United States and the State may file a response to Settling
Defendants’ motion.
          d. In proceedings on any dispute governed by this Paragraph, Settling
Defendants shall have the burden of demonstrating that the decision of the
Superfund Division Director for EPA Region 5 is arbitrary and capricious or
otherwise not in accordance with law. Judicial review of EPA’s decision shall be
on the administrative record compiled pursuant to Subparagraph 65.a.
     66. Formal dispute resolution for disputes that neither pertain to the
selection or adequacy of any response action nor are otherwise accorded review
on the administrative record under applicable principles of administrative law,
shall be governed by this Paragraph.

68



--------------------------------------------------------------------------------



 



          a. Following receipt of Settling Defendants’ Statement of Position
submitted pursuant to Paragraph 64, and after service of EPA’s Statement of
Position and any Reply, the Superfund Division Director for EPA Region 5 will
issue a final decision resolving the dispute. The Superfund Division Director’s
decision shall be binding on the Settling Defendants unless, within 20 days of
receipt of the decision, the Settling Defendants file with the Court and serve
on the parties a motion for judicial review of the decision setting forth the
matter in dispute, the efforts made by the parties to resolve it, the relief
requested, and the schedule, if any, within which the dispute must be resolved
to ensure orderly implementation of the Consent Decree. The United States may
file a response to Settling Defendants’ motion.
          b. Notwithstanding Paragraph K of Section I (Background) of this
Consent Decree, judicial review of any dispute governed by this Paragraph shall
be governed by applicable principles of law.
     67. The invocation of formal dispute resolution procedures under this
Section shall not extend, postpone or affect in any way any obligation of the
Settling Defendants under this Consent Decree, not directly in dispute, unless
EPA or the Court agrees otherwise. Stipulated penalties with respect to the
disputed matter shall continue to accrue but payment shall be stayed pending
resolution of the dispute as provided in Paragraph 79. Notwithstanding the stay
of payment, stipulated penalties shall accrue from the first day of
noncompliance with any applicable provision of this Consent Decree. In the event
that the Settling Defendants do not prevail on the disputed issue, stipulated
penalties shall be assessed and paid as provided in Section XXI (Stipulated
Penalties).

69



--------------------------------------------------------------------------------



 



     68. Disputes Regarding Specified Future Response Costs. Settling Defendants
may contest payment of any Specified Future Response Costs under Paragraph 54 if
they determine that the United States or the State has made an accounting error
or if they allege that a cost item that is included represents costs that are
inconsistent with the NCP. For any such costs incurred and billed before
Certification of Completion of Remedial Action by EPA pursuant to Subparagraph
44.b, notice of any such objection shall be submitted in writing as provided by
Subparagraph 5.c of Appendix C. For any such costs incurred and billed after
Certification of Completion of Remedial Action by EPA pursuant to Subparagraph
44.b, notice of any such objection shall be given in writing within 30 days of
receipt of the bill. A copy of any notice of objection shall be sent to the
United States (if the United States’ accounting is being disputed) or to the
State (if the State’s accounting is being disputed) pursuant to Section XXVIII
(Notices and Submissions). Any such notice of objection shall specifically
identify the contested Specified Future Response Costs and the basis for
objection. In the event of an objection, all uncontested Specified Future
Response Costs shall immediately be paid to the United States or the State in
the manner described in Paragraph 54. Upon submitting a notice of objection, the
Settling Defendants shall initiate the Dispute Resolution procedures in
Section XX (Dispute Resolution). If the United States or the State prevails in
the dispute, within 10 days of the resolution of the dispute, all sums due (with
accrued Interest) shall be paid to EPA (if the United States’ cost are disputed)
or to the State (if the State’s costs are disputed) in the manner described in
Paragraph 54. If the Settling Defendants prevail concerning any aspect of the
contested costs, the portion of the costs (plus associated accrued interest) for
which they did not prevail shall be disbursed to EPA or the State, as
appropriate, in the manner described in Paragraph 54; and the amount that was
successfully contested need not be paid to EPA or to the State. The dispute
resolution

70



--------------------------------------------------------------------------------



 



procedures set forth in this Paragraph in conjunction with the procedures set
forth in Section XX (Dispute Resolution) shall be the exclusive mechanisms for
resolving disputes regarding reimbursement of the United States and the State
for their Specified Future Response Costs.
XXI. STIPULATED PENALTIES AND STIPULATED DAMAGES
     69. Settling Defendants shall be liable for stipulated penalties and/or
stipulated damages in the amounts set forth in this Section for failure to
comply with the requirements of this Consent Decree specified below, unless
excused under Section XIX (Force Majeure Events) or Paragraph 2 (Force Majeure
Events for Restoration Work) of Appendix E. “Compliance” by Settling Defendants
shall include completion of the activities under this Consent Decree or any work
plan or other plan approved under this Consent Decree identified below in
accordance with all applicable requirements of law, this Consent Decree, the
SOW, and any plans or other documents approved by the Plaintiffs pursuant to
this Consent Decree and within the specified time schedules established by and
approved under this Consent Decree.
     70. Stipulated Penalty Amounts — Failure to Make Payments. A Settling
Defendant shall be liable for stipulated penalties in the amounts set forth
below for each day of violation for that Settling Defendant’s failure to make
payments as required under this Consent Decree:

                              PENALTY PER DAY             UP TO 11-30   OVER
VIOLATION   10 DAYS   DAYS   30 DAYS
Failure to deposit funds in the Escrow Account as required by Subparagraph 50.a:
  $ 10,00     $ 15,000     $ 25,000  
Failure to make any Initial Payments to Plaintiffs as required by Paragraph 52:
  $ 1,000     $ 2,500     $ 5,000  
Failure to make any payment of Specified Future Response Costs as required by
Subparagraphs 54.a.(2) or 54.b.(2):
  $ 1,000     $ 2,500     $ 5,000  

71



--------------------------------------------------------------------------------



 



Any stipulated penalties for failure to deposit funds in the Escrow Account
shall be divided evenly between EPA and the State. Any stipulated penalties for
failure to make any Initial Payments to Plaintiffs shall be divided between the
United States and the State in proportion to the amounts that are unpaid or
overdue. Any stipulated penalties for failure to make payment of Specified
Future Response Costs shall be paid to the Party that rendered the bill
involved.
     71. Stipulated Penalty Amounts — Response Work. Settling Defendants shall
be liable for stipulated penalties in the amounts set forth below for each day
of violation for failure to perform Response Work as required under this Consent
Decree:

                              PENALTY PER DAY             UP TO 11-30   OVER
VIOLATION   10 DAYS   DAYS   30 DAYS
Failure to perform the Remedial Action in accordance with the schedule and
requirements established by the Remedial Action Work Plan, as mandated by
Paragraph 14:
  $ 2,000     $ 5,000     $ 10,000  
Failure to perform O&M or Long Term Monitoring in accordance with the schedule
and requirements established by the Final Operation and Maintenance Plan, as
mandated by Paragraph 14, Paragraph 18, and Paragraph 19:
  $ 1,000     $ 2,500     $ 5,000  
Failure to perform Institutional Controls requirements in accordance with the
schedule and requirements established by the Institutional Controls Plan, as
mandated by Paragraph 14 and Paragraph 18: $1,000 $2,500 $5,000
  $ 1,000     $ 2,500     $ 5,000  
Failure to undertake response action as required by Section XV (Emergency
Response):
  $ 5,000     $ 10,000     $ 20,000  

Any stipulated penalties under this Paragraph shall be divided evenly between
EPA and the State.

72



--------------------------------------------------------------------------------



 



     72. Stipulated Penalty Amount — Response Work Takeover. In the event that
the Response Agencies assume performance of a portion or all of the Response
Work pursuant to Paragraph 90 of Section XXII (Covenants Not to Sue by
Plaintiffs), Settling Defendants shall be liable for a stipulated penalty in the
amount of $250,000. Any stipulated penalties under this Paragraph shall be
divided evenly between EPA and the State.
     73. Stipulated Penalty Amounts — Response Work Reports and Submissions.
Settling Defendants shall be liable for stipulated penalties in the amounts set
forth below for each day of violation for failure to comply with Response Work
reporting and submission requirements under this Consent Decree:

                              PENALTY PER DAY                 UP TO 11-30   OVER
VIOLATION   10 DAYS   DAYS   30 DAYS
Failure to submit a Remedial Action Work Plan or any other Remedial Action Plan
as Required by Paragraph 14:
  $ 2,000     $ 4,000     $ 5,000  
Failure to submit any Monthly RD/RA Progress Report as required by Paragraph 31:
  $ 1,000     $ 2,000     $ 2,500  
Failure to submit any Quarterly Report as required by Paragraph 32:
  $ 1,000     $ 2,000     $ 2,500  
Failure to comply with the Release Reporting requirements under Paragraph 33:
  $ 1,000     $ 2,000     $ 2,500  

Any stipulated penalties under this Paragraph shall be divided evenly between
the United States and the State.
     74. Stipulated Damages Amounts — NRD Commitment. A Settling Defendant shall
be liable for stipulated damages in the amounts set forth below for each day of
violation for that Settling Defendant’s failure to comply with requirements
under this Consent Decree relating to the NRD Commitment:

73



--------------------------------------------------------------------------------



 



                              DAMAGES PER DAY                 UP TO 11-30   OVER
VIOLATION   10 DAYS   DAYS   30 DAYS
Failure to make the Subsequent Payment for Natural Resource Restoration as
required by Subparagraph 53.a:
  $ 1,000     $ 2,500     $ 5,000  
Failure to perform Approved Restoration Work in accordance with an approved
Project Implementation Plan, as required by Paragraph 48:
  $ 500     $ 1,000     $ 1,500  
Failure to submit a Final Project Report on Approved Restoration Work, as
required by Subparagraph 48.e:
  $ 500     $ 1,000     $ 2,000  

Any stipulated damages under this Paragraph shall be divided evenly between the
United States and the State.
     75. All stipulated penalties and/or stipulated damages shall begin to
accrue on the day after the complete performance is due or the day a violation
occurs, and shall continue to accrue through the final day of the correction of
the noncompliance or completion of the activity. However, stipulated penalties
shall not accrue: (i) with respect to a deficient submission under Section XII
(Response Agencies’ Approval of Plans and Other Submissions), during the period,
if any, beginning on the 31st day after the response Agencies’ receipt of such
submission until the date that the Response Agencies notify Settling Defendants
of any deficiency; (ii) with respect to a decision by the Plaintiffs under
Paragraph 3 (Dispute Resolution for Restoration Work) of Appendix E, during the
period, if any, beginning on the 21st day after the date that Settling
Defendants’ Statement of Position is received until the date that the Plaintiffs
issue a final administrative decision regarding such dispute; (iii) with respect
to a decision by the Superfund Division Director for Region 5 under Subparagraph
65.b or 66.a of Section XX (Dispute Resolution), during the period, if any,
beginning on the 21st day after the date that

74



--------------------------------------------------------------------------------



 



Settling Defendants’ reply to EPA’s Statement of Position is received until the
date that the Superfund Division Director issues a final decision regarding such
dispute; or (iv) with respect to judicial review by this Court of any dispute
under Section XX (Dispute Resolution) or Paragraph 3 of Appendix E, during the
period, if any, beginning on the 31st day after the Court’s receipt of the final
submission regarding the dispute until the date that the Court issues a final
decision regarding such dispute. Nothing herein shall prevent the simultaneous
accrual of separate stipulated penalties and/or stipulated damages for separate
violations of this Consent Decree.
     76. Following the Plaintiffs’ determination that Settling Defendants have
failed to comply with a requirement of this Consent Decree, the Plaintiffs may
give Settling Defendants written notification of the same and describe the
noncompliance. The Plaintiffs may send the Settling Defendants a written demand
for the payment of the penalties. However, penalties shall accrue as provided in
the preceding Paragraph regardless of whether the Plaintiffs have notified the
Settling Defendants of a violation.
     77. Settling Defendants shall pay any stipulated penalties or stipulated
damages accruing under this Section directly to the Plaintiffs, and shall not be
entitled to seek payment or reimbursement of such penalties or damages from the
Disbursement Special Account or from the Escrow Account under Paragraph 10,
Paragraph 11, Appendix B, or Appendix C. All penalties or damages accruing under
this Section shall be due and payable to the United States and the State within
30 days of the Settling Defendants’ receipt of a demand for payment by the
Plaintiffs, unless Settling Defendants invoke the Dispute Resolution procedures
under Paragraph 3 of Appendix E or Section XX (Dispute Resolution). All payments
under this Section shall be paid by certified or cashier’s check(s), shall
indicate that the payment is for stipulated penalties or

75



--------------------------------------------------------------------------------



 



stipulated damages, and shall be submitted to EPA, to the State, and/or to the
DOI NRDAR Fund, as appropriate, in the manner specified by Paragraph 55 (Payment
Instructions).
     78. The payment of penalties or damages under this Section shall not alter
in any way Settling Defendants’ obligation to complete the performance of the
Response Work or any Approved Restoration Work required under this Consent
Decree.
     79. Penalties and/or damages shall continue to accrue as provided in
Paragraph 75 during any dispute resolution period, but need not be paid until
the following:
          a. If the dispute is resolved by agreement or by an administrative
decision that is not appealed to this Court, accrued penalties and/or damages
determined to be owing shall be paid to within 15 days of the agreement or the
receipt of the administrative decision;
          b. If the dispute is appealed to this Court and the Plaintiffs prevail
in whole or in part, Settling Defendants shall pay all accrued penalties and/or
damages determined by the Court to be owed to the Plaintiffs within 60 days of
receipt of the Court’s decision or order, except as provided in Subparagraph c
below;
          c. If the District Court’s decision is appealed by any Party, Settling
Defendants shall pay all accrued penalties and/or damages determined by the
District Court to be owing to the United States or the State into an
interest-bearing escrow account within 60 days of receipt of the Court’s
decision or order. Penalties and/or damages shall be paid into this account as
they continue to accrue, at least every 60 days. Within 15 days of receipt of
the final appellate court decision, the Escrow Agent shall pay the balance of
the account to the Plaintiffs or to Settling Defendants to the extent that they
prevail.
     80. If Settling Defendants fail to pay stipulated penalties and/or
stipulated damages when due, the United States or the State may institute
proceedings to collect the penalties and/or

76



--------------------------------------------------------------------------------



 



damages, as well as interest. Settling Defendants shall pay Interest on the
unpaid balance, which shall begin to accrue on the date of demand made pursuant
to Paragraph 77.
     81. Nothing in this Consent Decree shall be construed as prohibiting,
altering, or in any way limiting the ability of the United States or the State
to seek any other remedies or sanctions available by virtue of Settling
Defendants’ violation of this Decree or of the statutes and regulations upon
which it is based, including, but not limited to, penalties pursuant to Section
122(l) of CERCLA; provided, however, that the United States shall not seek civil
penalties pursuant to Section 122(l) of CERCLA for any violation for which a
stipulated penalty is provided herein, except in the case of a willful violation
of the Consent Decree.
     82. Notwithstanding any other provision of this Section, the United States
may, in its unreviewable discretion, waive any portion of stipulated penalties
or stipulated damages payable to the United States that have accrued pursuant to
this Consent Decree. Similarly, notwithstanding any other provision of this
Section, the State may, in its unreviewable discretion, waive any portion of
stipulated penalties or stipulated damages payable to the State that have
accrued pursuant to this Consent Decree.
XXII. COVENANTS NOT TO SUE BY PLAINTIFFS
     83. General Scope of Covenants
          a. As specified by the covenants not to sue contained in Paragraphs 84
and 85, and subject to the reservations contained in Paragraphs 86, 87, and 89,
this Consent Decree is intended to addresses the Settling Defendants’ alleged
liability under Sections 106 and 107(a) of CERCLA for “OU1 Response Activities
and Costs,” as that term is defined by the following Subparagraph 83.b.

77



--------------------------------------------------------------------------------



 



          b. For the purpose of this Consent Decree, the term “OU1 Response
Activities and Costs” is defined as all response activities for Operable Unit 1
performed or to be performed after July 1, 2003, as well as all costs for
response activities for Operable Unit 1 incurred after July 1, 2003. The “OU1
Response Activities and Costs” shall therefore include, but shall not be limited
to, all Response Work performed or to be performed after July 1, 2003 and all
Specified Future Response Costs.
     84. United States’ Covenant Not To Sue. In consideration of the actions
that will be performed by the Settling Defendants pursuant to this Consent
Decree and the payments that will be made to the Plaintiffs under the terms of
the Consent Decree, and except as specifically provided by Paragraphs 86, 87,
and 89, the United States covenants not to sue or to take administrative action
against Settling Defendants for OU1 Response Activities and Costs pursuant to:
(i) CERCLA Sections 106 and 107, 42 U.S.C. §§ 9606 and 9607; (ii) RCRA
Section 7003, 42 U.S.C. § 6973; (iii) Clean Water Act Section 311, 33 U.S.C. §
1321; (iv) Toxic Substances Control Act Section 7, 15 U.S.C. § 2606; or
(v) Section 10 of the Rivers and Harbors Act of 1899, 33 U.S.C. § 403. Except
with respect to future liability, these covenants not to sue shall take effect
upon the receipt by Plaintiffs of the payments required by Paragraph 52 (Initial
Payments to Plaintiffs). With respect to future liability, these covenants not
to sue shall take effect upon Certification of Completion of Remedial Action by
EPA pursuant to Paragraph 44.b. These covenants not to sue are conditioned upon
the satisfactory performance by Settling Defendants of their obligations under
this Consent Decree. These covenants not to sue extend only to the Settling
Defendants and do not extend to any other person; provided, however that these
covenants not to sue (and the reservations thereto) shall also apply to Settling
Defendants’ Related Parties.

78



--------------------------------------------------------------------------------



 



     85. State’s Covenant Not To Sue. In consideration of the actions that will
be performed by the Settling Defendants and the payments that will be made to
the Plaintiffs under the terms of the Consent Decree, and except as specifically
provided by Paragraphs 86, 87, and 89, the State covenants not to sue or to take
administrative action against Settling Defendants for OU1 Response Activities
and Costs pursuant to: (i) CERCLA Section 107, 42 U.S.C. § 9607; (ii) RCRA
Section 700, 42 U.S.C. § 6972; (iii) Clean Water Act Section 505, 33 U.S.C. §
1365; (iv) Toxic Substances Control Act Section 20, 15 U.S.C. § 2619; or
(v) Wisconsin statutory or common law. Except with respect to future liability,
these covenants not to sue shall take effect upon the receipt by Plaintiffs of
the payments required by Paragraph 52 (Initial Payments to Plaintiffs). With
respect to future liability, these covenants not to sue shall take effect upon
Certification of Completion of Remedial Action by EPA pursuant to
Paragraph 44.b. These covenants not to sue are conditioned upon the satisfactory
performance by Settling Defendants of their obligations under this Consent
Decree. These covenants not to sue extend only to the Settling Defendants and do
not extend to any other person; provided, however that these covenants not to
sue (and the reservations thereto) shall also apply to Settling Defendants’
Related Parties.
     86. Pre-certification Reservations. Notwithstanding any other provision of
this Consent Decree, the United States and the State reserve, and this Consent
Decree is without prejudice to, the right to institute proceedings in this
action or in a new action, or to issue an administrative order seeking to compel
Settling Defendants (i) to perform further response actions relating to OU1 or
(ii) to reimburse the United States or the State for additional costs of
response if, prior to Certification of Completion of the Remedial Action:

79



--------------------------------------------------------------------------------



 



          a. conditions relating to OU1, previously unknown to EPA, are
discovered, or
          b. information, previously unknown to EPA, is received, in whole or in
part, and these previously unknown conditions or information together with any
other relevant information indicates that the Remedial Action is not protective
of human health or the environment.
     87. Post-certification Reservations. Notwithstanding any other provision of
this Consent Decree, the United States and the State reserve, and this Consent
Decree is without prejudice to, the right to institute proceedings in this
action or in a new action, or to issue an administrative order seeking to compel
Settling Defendants (i) to perform further response actions relating to OU1 or
(ii) to reimburse the United States or the State for additional costs of
response if, subsequent to Certification of Completion of the Remedial Action:
          a. conditions relating to OU1, previously unknown to EPA, are
discovered, or
          b. information, previously unknown to EPA, is received, in whole or in
part, and these previously unknown conditions or this information together with
other relevant information indicate that the Remedial Action is not protective
of human health or the environment.
     88. For purposes of Paragraph 86, the information and the conditions known
to EPA shall include only that information and those conditions known to EPA as
of the date the ROD was signed and set forth in the Record of Decision and the
administrative record supporting the Record of Decision. For purposes of
Paragraph 87, the information and the conditions known to EPA shall include only
that information and those conditions known to EPA as of the date of

80



--------------------------------------------------------------------------------



 



Certification of Completion of the Remedial Action and set forth in the Record
of Decision, the administrative record supporting the Record of Decision, the
post-ROD administrative record, or in any information received by EPA pursuant
to the requirements of this Consent Decree prior to Certification of Completion
of the Remedial Action.
     89. General Reservations of Rights. The covenants not to sue set forth
above do not pertain to any matters other than those expressly specified in
Paragraphs 84 and Paragraph 85. The United States and the State reserve, and
this Consent Decree is without prejudice to, all rights against Settling
Defendants with respect to all other matters, including but not limited to, the
following:
          a. claims based on a failure by Settling Defendants to meet a
requirement of this Consent Decree;
          b. liability for performance of response activities or for response
costs falling outside the definition of the OU1 Response Activities and Costs,
including but not limited to: (i) liability arising from the past, present, or
future disposal, release, or threat of release of Waste Materials outside of the
Site; (ii) liability for operable units at the Site other than OU1; and
(iii) liability for response costs for OU1 incurred by the United States or by
the State before the Date of Lodging (specifically including, but not limited
to, any additional liability for Unresolved EPA Past Costs or for Unresolved
State Past Costs);
          c. liability for future disposal of Waste Material at OU1, other than
as provided in the ROD, the Response Work, or otherwise ordered by EPA;
          d. liability, prior to Certification of Completion of the Remedial
Action, for additional response actions at OU1 that EPA determines are necessary
to achieve Performance

81



--------------------------------------------------------------------------------



 



Standards, but that cannot be required pursuant to Paragraph 15 (Modification of
the SOW or Related Work Plans);
          e. liability for damages for injury to, destruction of, or loss of
natural resources at the Site, and for the costs of any natural resource damage
assessments relating to the Site (specifically including, but not limited to,
any additional liability for natural resource damages beyond the NRD Commitment
or for Unresolved DOI Past Costs);
          f. liability for violations of federal or state law which occur during
or after implementation of the Remedial Action; and
          g. criminal liability.
     90. Response Work Takeover. In the event EPA, in consultation with WDNR,
determines that Settling Defendants have ceased implementation of any portion of
the Response Work, are seriously or repeatedly deficient or late in their
performance of the Response Work, or are implementing the Response Work in a
manner which may cause an endangerment to human health or the environment, EPA
and/or WDNR may assume the performance of all or any portions of the Response
Work as EPA determines necessary. Settling Defendants may invoke the procedures
set forth in Section XX (Dispute Resolution), Paragraph 65, to dispute EPA’s
determination that takeover of the Response Work is warranted under this
Paragraph. Costs incurred by the United States and/or the State in performing
the Response Work pursuant to this Paragraph shall be considered Specified
Future Response Costs.
     91. Notwithstanding any other provision of this Consent Decree, the United
States and the State retain all authority and reserve all rights to take any and
all response actions authorized by law.

82



--------------------------------------------------------------------------------



 



XXIII. COVENANTS BY SETTLING DEFENDANTS
     92. Settling Defendants’ Covenant Not to Sue. Subject to the reservations
in Paragraph 93, Settling Defendants hereby covenant not to sue and agree not to
assert any claims or causes of action against the United States or the State
with respect to the EPA Past Cost Payments, the State Past Cost Payments, the
DOI Past Cost Payments, the NRD Commitment, the OU1 Response Activities and
Costs, or this Consent Decree, including, but not limited to:
          a. any direct or indirect claim for reimbursement from the Hazardous
Substance Superfund (established pursuant to the Internal Revenue Code, 26
U.S.C. § 9507) through CERCLA Sections 106(b)(2), 107, 111, 112, 113 or any
other provision of law;
          b. any claims against the United States (including any department,
agency or instrumentality of the United States) or State (including any
department, agency or instrumentality of the States) under CERCLA Sections 107
or 113, 42 U.S.C. §§ 9607 or 9613, related to the EPA Past Cost Payments, the
State Past Cost Payments, the DOI Past Cost Payments, the NRD Commitment, or the
OU1 Response Activities and Costs;
          c. any claims against the United States (including any department,
agency or instrumentality of the United States) or State (including any
department, agency or instrumentality of the States) under the United States
Constitution, the Wisconsin Constitution, the Tucker Act, 28 U.S.C. § 1491, the
Equal Access to Justice Act, 28 U.S.C. § 2412, as amended, or at common law,
related to the EPA Past Cost Payments, the State Past Cost Payments, the DOI
Past Cost Payments, the NRD Commitment, or the OU1 Response Activities and
Costs;

83



--------------------------------------------------------------------------------



 



          d. any direct or indirect claim for disbursement from the Disbursement
Special Account (established pursuant to this Consent Decree), except as
provided by Paragraph 10; or
          e. any direct or indirect claim for disbursement from the Fox River
Site Special Account.
Except as provided in Paragraph 95 (Waiver of Claims Against De Micromis
Parties) and Paragraph 105 (Waiver of Claim-Splitting Defenses), these covenants
not to sue shall not apply in the event that the United States or the State
brings a cause of action or issues an order pursuant to the reservations set
forth in Paragraph 86, Paragraph 87, or Subparagraphs 89.b to 89.e, but only to
the extent that Settling Defendants’ claims arise from the same response action,
response costs, or damages that the United States or the State is seeking
pursuant to the applicable reservation.
     93. The Settling Defendants reserve, and this Consent Decree is without
prejudice to, claims against the United States, subject to the provisions of
Chapter 171 of Title 28 of the United States Code, for money damages for injury
or loss of property or personal injury or death caused by the negligent or
wrongful act or omission of any employee of the United States while acting
within the scope of his office or employment under circumstances where the
United States, if a private person, would be liable to the claimant in
accordance with the law of the place where the act or omission occurred.
However, any such claim shall not include a claim for any damages caused, in
whole or in part, by the act or omission of any person, including any
contractor, who is not a federal employee as that term is defined in 28 U.S.C. §
2671; nor shall any such claim include a claim based on EPA’s selection of
response actions, or the oversight or approval of the Settling Defendants’ plans
or activities. The foregoing applies only to claims

84



--------------------------------------------------------------------------------



 



which are brought pursuant to any statute other than CERCLA and for which the
waiver of sovereign immunity is found in a statute other than CERCLA;
     94. Nothing in this Consent Decree shall be deemed to constitute
preauthorization of a claim within the meaning of Section 111 of CERCLA, 42
U.S.C. § 9611, or 40 C.F.R. § 300.700(d).
     95. Waiver of Claims Against De Micromis Parties.
          a. Settling Defendants agree not to assert any claims and to waive all
claims or causes of action that they may have for all matters relating to the
Site, including for contribution, against any person where the person’s
liability to Settling Defendants with respect to the Site is based solely on
having arranged for disposal or treatment, or for transport for disposal or
treatment, of hazardous substances at the Site, or having accepted for transport
for disposal or treatment of hazardous substances at the Site, if the materials
contributed by such person to the Site contained less than 2.0 kilograms of
polychlorinated biphenyls (which amounts to 0.002% of the total mass of
polychlorinated biphenyls remaining at the Site, as estimated by the
December 2002 Remedial Investigation Report).
          b. This waiver shall not apply to any claim or cause of action against
any person meeting the above criteria if EPA has determined that the materials
contributed to the Site by such person contributed or could contribute
significantly to the costs of response at the Site. This waiver also shall not
apply with respect to any defense, claim, or cause of action that a Settling
Defendant may have against any person if such person asserts a claim or cause of
action relating to the Site against such Settling Defendant.

85



--------------------------------------------------------------------------------



 



XXIV. [DELETED]
     96. [DELETED]
     97. [DELETED]
     98. [DELETED]
     99. [DELETED]
XXV. EFFECT OF SETTLEMENT AND CONTRIBUTION PROTECTION
     100. Except as provided in Paragraph 95 (Waiver of Claims Against De
Micromis Parties), nothing in this Consent Decree shall be construed to create
any rights in, or grant any cause of action to, any person not a Party to this
Consent Decree. The preceding sentence shall not be construed to waive or
nullify any rights that any person not a signatory to this decree may have under
applicable law. Except as provided in Paragraph 95 (Waiver of Claims Against De
Micromis Parties), each of the Parties expressly reserves any and all rights
(including, but not limited to, any right to contribution), defenses, claims,
demands, and causes of action which each Party may have with respect to any
matter, transaction, or occurrence relating in any way to the Site against any
person not a Party hereto.
     101. Statutory Contribution Protection. The Parties agree, and by entering
this Consent Decree this Court finds, that the Settling Defendants are entitled,
as of the Effective Date, to protection from contribution actions or claims as
provided by CERCLA Section 113(f)(2), 42 U.S.C. § 9613(f)(2) for matters
addressed in this Consent Decree. Settling Defendants’ Related Parties are also
entitled, as of the Effective Date, to protection from contribution actions or
claims as provided by Section 113(f)(2) of CERCLA, 42 U.S.C. § 9613(f)(2), for
“matters addressed” in this Consent Decree. For the purpose of this
Paragraph 101, the “matters addressed” by this Consent Decree are the OU1
Response Activities and Costs.

86



--------------------------------------------------------------------------------



 



     102. Credit for Payments Made and Work Performed.
          a. The Parties agree and acknowledge that the Plaintiffs shall
recognize that the Settling Defendants are entitled to full credit, applied
against their liabilities for response costs and natural resource damages at the
Site, for: (i) the EPA Past Cost Payments, (ii) the State Past Cost Payments;
(iii) the DOI Past Cost Payments; (iv) the NRD Commitment; (v) all Specified
Future Response Costs reimbursed under Paragraph 54; (vi) all response costs
incurred and paid by the Settling Defendants in performing the Remedial Design
under the July 2003 AOC and this Consent Decree; and (vii) the Allowable RD/RA
Costs paid or reimbursed from the Escrow Account under Paragraph 11 of this
Consent Decree and Appendix C; provided, however, that the credit ultimately
recognized shall take into account and shall not include the amount of any
recoveries by Settling Defendants of any portion of such payments from other
liable persons, such as through a recovery under Sections 107 and 113 of CERCLA,
42 U.S.C. §§ 9607 and 9613. With respect to the Allowable RD/RA Costs, the
recognized credit shall take into account and shall not include the amount of
any disbursements from the Disbursement Special Account to the Escrow Account
pursuant to Paragraph 10 of this Consent Decree and Appendix B. With respect to
the NRD Commitment, the recognized credit may take into account, as appropriate,
the value of restoration projects funded by the NRD Commitment.
          b. As provided by Paragraph 30 of the API/NCR Consent Decree, the
Plaintiffs shall recognize that Appleton Papers Inc. and NCR Corporation are
entitled to full credit, applied against their liabilities for response costs at
the Site, for the funds deposited in and disbursed from the Disbursement Special
Account pursuant to Paragraph 10 of this Consent Decree and Appendix B. In
addition, the Settling Defendants hereby agree and acknowledge that they shall
recognize that Appleton Papers Inc. and NCR Corporation are entitled to full
credit,

87



--------------------------------------------------------------------------------



 



applied against their liabilities for response costs at the Site, for the funds
deposited in and disbursed from the Disbursement Special Account pursuant to
Paragraph 10 of this Consent Decree and Appendix B.
     103. The Settling Defendants agree that with respect to any suit or claim
for contribution brought by them for matters related to this Consent Decree they
will notify the United States and the State in writing no later than 20 days
prior to the initiation of such suit or claim.
     104. The Settling Defendants also agree that with respect to any suit or
claim for contribution brought against them for matters related to this Consent
Decree they will notify in writing the United States and the State within
20 days of service of the complaint on them. In addition, Settling Defendants
shall notify the United States and the State within 20 days of service or
receipt of any Motion for Summary Judgment and within 20 days of receipt of any
order from a court setting a case for trial.
     105. Waiver of Claim-Splitting Defenses. In any subsequent administrative
or judicial proceeding initiated by the United States or the State for
injunctive relief, recovery of response costs, or other appropriate relief
relating to the Site, Settling Defendants shall not assert, and may not
maintain, any defense or claim based upon the principles of waiver, res
judicata, collateral estoppel, issue preclusion, claim-splitting, or other
defenses based upon any contention that the claims raised by the United States
or the State in the subsequent proceeding were or should have been brought in
the instant case; provided, however, that nothing in this Paragraph affects the
enforceability of the covenants not to sue set forth in Section XXII (Covenants
Not to Sue by Plaintiffs).

88



--------------------------------------------------------------------------------



 



XXVI. ACCESS TO INFORMATION
     106. Settling Defendants shall provide to the Response Agencies, upon
request, copies of all documents and information within their possession or
control or that of their contractors or agents relating to activities at OU1 or
to the implementation of this Consent Decree, including, but not limited to,
sampling, analysis, chain of custody records, manifests, trucking logs,
receipts, reports, sample traffic routing, correspondence, or other documents or
information related to the Response Work. Settling Defendants shall also make
available to the Response Agencies, for purposes of investigation, information
gathering, or testimony, their employees, agents, or representatives with
knowledge of relevant facts concerning the performance of the Response Work.
     107. Business Confidential and Privileged Documents.
          a. Settling Defendants may assert business confidentiality claims
covering part or all of the documents or information submitted to Plaintiffs
under this Consent Decree to the extent permitted by and in accordance with
Section 104(e)(7) of CERCLA, 42 U.S.C. § 9604(e)(7), and 40 C.F.R. § 2.203(b).
Documents or information determined to be confidential by EPA will be afforded
the protection specified in 40 C.F.R. Part 2, Subpart B. If no claim of
confidentiality accompanies documents or information when they are submitted to
EPA and the State, or if EPA has notified Settling Defendants that the documents
or information are not confidential under the standards of Section 104(e)(7) of
CERCLA, the public may be given access to such documents or information without
further notice to Settling Defendants.
          b. The Settling Defendants may assert that certain documents, records
and other information are privileged under the attorney-client privilege or any
other privilege recognized by federal law. If the Settling Defendants assert
such a privilege in lieu of providing

89



--------------------------------------------------------------------------------



 



documents, they shall provide the Plaintiffs with the following: (i) the title
of the document, record, or information; (ii) the date of the document, record,
or information; (iii) the name and title of the author of the document, record,
or information; (iv) the name and title of each addressee and recipient; (v) a
description of the contents of the document, record, or information: and
(vi) the privilege asserted by Settling Defendants. However, no documents,
reports or other information created or generated pursuant to the requirements
of the Consent Decree shall be withheld on the grounds that they are privileged.
     108. No claim of confidentiality shall be made with respect to any data
generated pursuant to the requirements of this Consent Decree, including, but
not limited to, all sampling, analytical, monitoring, hydrogeologic, scientific,
chemical, or engineering data, or any other documents or information evidencing
conditions at or around the Site.
XXVII. RETENTION OF RECORDS
     109. Until 10 years after the Settling Defendants’ receipt of EPA’s
notification of Certification of Completion of the Response Work pursuant to
Paragraph 45.b, each Settling Defendant shall preserve and retain all records
and documents now in its possession or control or which come into its possession
or control that relate in any manner to the performance of the Response Work or
liability of any person for response actions conducted and to be conducted at
the Site, regardless of any corporate retention policy to the contrary. Until
10 years after the Settling Defendants’ receipt of EPA’s notification of
Certification of Completion of the Response Work pursuant to Paragraph 45.b,
Settling Defendants shall also instruct their contractors and agents to preserve
all documents, records, and information of whatever kind, nature or description
relating to the performance of the Response Work. At any time more than 5 years
after Certification of Completion of Remedial Action by EPA pursuant to Consent
Decree

90



--------------------------------------------------------------------------------



 



Subparagraph 44.b, the Settling Defendants may request Plaintiffs’ assent to
terminate the document retention period earlier for specified categories of
records and documents. If Plaintiffs assent to any such request, the Plaintiffs
assent shall be given in writing.
     110. At the conclusion of this document retention period, Settling
Defendants shall notify the United States and the State at least 90 days prior
to the destruction of any such records or documents, and, upon request by the
United States or the State, Settling Defendants shall deliver any such records
or documents to EPA or WDNR. The Settling Defendants may assert that certain
documents, records and other information are privileged under the
attorney-client privilege or any other privilege recognized by federal law. If
the Settling Defendants assert such a privilege, they shall provide the
Plaintiffs with the following: (i) the title of the document, record, or
information; (ii) the date of the document, record, or information; (iii) the
name and title of the author of the document, record, or information; (iv) the
name and title of each addressee and recipient; (v) a description of the subject
of the document, record, or information; and (vi) the privilege asserted by
Settling Defendants. However, no documents, reports or other information created
or generated pursuant to the requirements of the Consent Decree shall be
withheld on the grounds that they are privileged.
     111. Each Settling Defendant hereby certifies individually that, to the
best of its knowledge and belief, after thorough inquiry, it has not altered,
mutilated, discarded, destroyed or otherwise disposed of any records, documents
or other information relating to its potential liability regarding the Site
since notification of potential liability by the United States or the State or
the filing of suit against it regarding the Site and that it has fully complied
with any and all requests for information pursuant to Section 104(e) and 122(e)
of CERCLA, 42 U.S.C. §§ 9604(e) and 9622(e), and Section 3007 of RCRA, 42 U.S.C.
§ 6927.

91



--------------------------------------------------------------------------------



 



XXVIII. NOTICES AND SUBMISSIONS
     112. Whenever, under the terms of this Consent Decree, written notice is
required to be given or a report or other document is required to be sent by one
Party to another, it shall be directed to the individuals at the addresses
specified below, unless those individuals or their successors give notice of a
change to the other Parties in writing. All notices and submissions shall be
considered effective upon receipt, unless otherwise provided. Written notice as
specified herein shall constitute complete satisfaction of any written notice
requirement of the Consent Decree with respect to the United States, the State,
and the Settling Defendants, respectively.
As to the United States:
     As to DOJ:
Chief, Environmental Enforcement Section
Environment and Natural Resources Division
U.S. Department of Justice (DJ # 90-11-2-1045/2)

         
 
  P.O. Box 7611   601 D Street, N.W. — Room 2121
 
  Washington, D.C. 20044-7611   Washington, DC 20004

As to EPA:
Director, Superfund Division
U.S. Environmental Protection Agency
Region 5
77 West Jackson Blvd.
Chicago, IL 60604
As to DOI:
Office of the Solicitor
Division of Parks and Wildlife
U.S. Department of the Interior
1849 C Street, N.W.
Washington, DC 20240

92



--------------------------------------------------------------------------------



 



As to the State:
As to WDOJ:
Cynthia R. Hirsch
Assistant Attorney General
Wisconsin Department of Justice

         
 
  P.O. Box 7857   17 West Main Street
 
  Madison, WI 53707-7857   Madison, WI 53702

     As to WDNR:
Greg Hill
State Project Coordinator
Wisconsin Department of Natural Resources
P.O. Box 7921 101 S. Webster St.
Madison, WI 53707-7921 Madison, WI 53703

As to the Settling Defendants:
     As to the P. H. Glatfelter Company
Thomas G. Jackson
Assistant General Counsel
P. H. Glatfelter Company
96 South George Street
York, PA 17401-1434
     with a copy to:
David G. Mandelbaum
Ballard Spahr Andrews & Ingersoll, LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
     As to WTM I Company:
J.P. Causey Jr.
Vice President & Corporate Secretary/WTM I Company
c/o Chesapeake Corporation
1021 E. Cary Street
Box 2350
Richmond, VA 23218-2350

93



--------------------------------------------------------------------------------



 



     with a copy to:
Nancy K. Peterson
Quarles & Brady LLP
411 East Wisconsin Avenue, Suite 2040
Milwaukee, Wisconsin 53202-4497
XXIX. EFFECTIVE DATE
     113. The effective date of the original version of the Consent Decree shall
be April 12, 2004, the date upon which it was entered by the Court. The
effective date of the Amended Consent Decree shall be the date upon which the
Amended Consent Decree is entered by the Court; provided, however, that the
Settling Defendants hereby agree that they shall be bound upon the Date of
Lodging of the Amended Consent Decree to comply with obligations of the Settling
Defendants specified in this Amended Consent Decree that arise before the date
upon which this Amended Consent Decree is entered by the Court. In the event the
Plaintiffs withdraw or withhold consent to the Amended Consent Decree before
entry, or the Court declines to enter the Amended Consent Decree, then the
preceding requirement to comply with requirements of the Amended Consent Decree
upon the Date of Lodging of the Amended Consent Decree shall terminate and the
parties shall be bound to comply with the original Consent Decree in this case.
In the event that the Court does not enter this Amended Consent Decree, nothing
in the preceding sentence shall bar any party from applying to the Court for any
available relief pursuant to Fed. R. Civ. P. 60.
XXX. RETENTION OF JURISDICTION
     114. This Court retains jurisdiction over both the subject matter of this
Consent Decree and the Settling Defendants for the duration of the performance
of the terms and provisions of this Consent Decree for the purpose of enabling
any of the Parties to apply to the Court at any

94



--------------------------------------------------------------------------------



 



time for such further order, direction, and relief as may be necessary or
appropriate for the construction or modification of this Consent Decree, or to
effectuate or enforce compliance with its terms, or to resolve disputes in
accordance with Section XX (Dispute Resolution) hereof.
XXXI. APPENDICES
     115. The following appendices are attached to and incorporated into this
Consent Decree:
     “Appendix A” is the Trustee Council Resolution relating to this Consent
Decree.
     “Appendix B” is the Appendix addressing Management of the Disbursement
Special Account.
     “Appendix C” is the Appendix addressing Escrow Account Management.
     “Appendix D” is the form of Escrow Agreement (including the Amendments
thereto).
     “Appendix E” is the Appendix addressing Special Procedures for Restoration
Work.
     “Appendix F” is the July 2003 AOC (including the SOW for Remedial Design).
     “Appendix G” is the map of OU1.
     “Appendix H” is the 2002 ROD.
     “Appendix H1” is the 2008 ROD Amendment.
     “Appendix I” is the Amended Statement of Work for the Remedial Action.
     “Appendix J” is the form of EPA Payment Directive.
XXXII. COMMUNITY RELATIONS
     116. Settling Defendants shall propose to the Response Agencies the
Settling Defendants’ participation in the community relations plan to be
developed by the Response Agencies. The Response Agencies will determine the
appropriate role for the Settling Defendants under the Plan. Settling Defendants
shall also cooperate with the Response Agencies

95



--------------------------------------------------------------------------------



 



in providing information regarding the Response Work to the public. As requested
by the Response Agencies, Settling Defendants shall participate in the
preparation of such information for dissemination to the public and in public
meetings which may be held or sponsored by the Response Agencies to explain
activities at or relating to OU1.
XXXIII. MODIFICATION
     117. Schedules specified in this Consent Decree for completion of the
Response Work may be modified by agreement of the Response Agencies and the
Settling Defendants. All such modifications shall be made in writing.
     118. Except as provided in Paragraph 15 (“Modification of the SOW or
related Work Plans”), no material modifications shall be made to the SOW without
written notification to and written approval of the United States, the State,
Settling Defendants, and the Court. Modifications to the SOW that do not
materially alter that document may be made by written agreement between the
Response Agencies and the Settling Defendants.
     119. Nothing in this Decree shall be deemed to alter the Court’s power to
enforce, supervise or approve modifications to this Consent Decree.
XXXIV. LODGING AND OPPORTUNITY FOR PUBLIC COMMENT
     120. This Consent Decree shall be lodged with the Court for a period of not
less than thirty (30) days for public notice and comment in accordance with
Section 122(d)(2) of CERCLA, 42 U.S.C. § 9622(d)(2), and 28 C.F.R. § 50.7. The
United States reserves the right to withdraw or withhold its consent if the
comments regarding the Consent Decree disclose facts or considerations which
indicate that the Consent Decree is inappropriate, improper, or inadequate.
Settling Defendants consent to the entry of this Consent Decree without further
notice.

96



--------------------------------------------------------------------------------



 



     121. If for any reason the Court should decline to approve this Consent
Decree in the form presented, this agreement is voidable at the sole discretion
of any Party and the terms of the agreement may not be used as evidence in any
litigation between the Parties.
XXXV. SIGNATORIES/SERVICE
     122. The undersigned representatives of each Settling Defendant, the
undersigned representatives of the State, and the Assistant Attorney General for
the Environment and Natural Resources Division of the United States Department
of Justice each certify that he or she is fully authorized to enter into the
terms and conditions of this Consent Decree and to execute and legally bind such
Party to this document.
     123. Each Settling Defendant hereby agrees not to oppose entry of this
Consent Decree by this Court or to challenge any provision of this Consent
Decree unless the United States has notified the Settling Defendants in writing
that it no longer supports entry of the Consent Decree.
     124. Each Settling Defendant shall identify, on the attached signature
page, the name, address and telephone number of an agent who is authorized to
accept service of process by mail on behalf of that Party with respect to all
matters arising under or relating to this Consent Decree. Settling Defendants
hereby agree to accept service in that manner and to waive the formal service
requirements set forth in Rule 4 of the Federal Rules of Civil Procedure and any
applicable local rules of this Court, including, but not limited to, service of
a summons.

97



--------------------------------------------------------------------------------



 



XXXVI. FINAL JUDGMENT
     125. Upon approval and entry of this Consent Decree by the Court, this
Consent Decree shall constitute a final judgment between and among the United
States, the State, and the Settling Defendants. The Court finds that there is no
just reason for delay and therefore enters this judgment as a final judgment
under Fed. R. Civ. P. 54 and 58.
SO ORDERED.

     
 
  THE COURT’S APPROVAL AND ENTRY OF THIS CONSENT DECREE SHALL BE SIGNIFIED BY
ENTRY OF A SEPARATE ORDER IN ACCORDANCE WITH THE COURT’S ELECTRONIC CASE FILING
POLICIES AND PROCEDURES MANUAL
 
   
 
   
 
  United States District Judge

98



--------------------------------------------------------------------------------



 



THE UNDERSIGNED PARTY enters into this Amended Consent Decree in the matter of
United States and the State of Wisconsin v. P.H. Glatfelter Company and WTM I
Company (E.D. Wis.), relating to Operable Unit 1 of the Lower Fox River and
Green Bay Site.

         
 
  FOR THE UNITED STATES OF AMERICA    
 
       
18 June 2008
  /s/ Ronald J. Tenpas    
 
Date
 
 
RONALD J. TENPAS    
 
  Assistant Attorney General    
 
  Environment and Natural Resources Division    
 
  U.S. Department of Justice    
 
  Washington, D.C. 20530    
 
       
June 19, 2008
  /s/ Randall M. Stone    
 
       
Date
  RANDALL M. STONE, Senior Attorney    
 
  Environmental Enforcement Section    
 
  Environment and Natural Resources Division    
 
  U.S. Department of Justice    
 
  P. O. Box 7611    
 
  Washington, D.C. 20044-7611    
 
       
 
  STEVEN M. BISKUPIC    
 
  United States Attorney    
 
       
 
  MATTHEW V. RICHMOND    
 
  Assistant United States Attorney    
 
  Eastern District of Wisconsin    
 
  U.S. Courthouse and Federal Building    
 
  Room 530    
 
  517 E. Wisconsin Avenue    
 
  Milwaukee, WI 53202    

99



--------------------------------------------------------------------------------



 



THE UNDERSIGNED PARTY enters into this Amended Consent Decree in the matter of
United States and the State of Wisconsin v. P.H. Glatfelter Company and WTM I
Company (E.D. Wis.), relating to Operable Unit 1 of the Lower Fox River and
Green Bay Site.

         
6/13/08
  /s/ Walter W. Kovalich — for    
 
Date
 
 
BHARAT MATHUR    
 
  Acting Regional Administrator    
 
  U. S. Environmental Protection Agency    
 
  Region 5    
 
  77 West Jackson Boulevard    
 
  Chicago, IL 60604    
 
       
June 5, 2008
  /s/ Richard Murawski    
 
       
Date
  RICHARD MURAWSKI    
 
  Associate Regional Counsel    
 
  U.S. Environmental Protection Agency    
 
  Region 5    
 
  77 West Jackson Boulevard    
 
  Chicago, IL 60604    

100



--------------------------------------------------------------------------------



 



THE UNDERSIGNED PARTY enters into this Amended Consent Decree in the matter of
United States and the State of Wisconsin v. P.H. Glatfelter Company and WTM I
Company (E.D. Wis.), relating to Operable Unit 1 of the Lower Fox River and
Green Bay Site.

         
 
  FOR THE STATE OF WISCONSIN    
 
       
6-12-08
  /s/ Mary Ellen Vollbradt — for    
 
Date
 
 
MATTHEW J. FRANK    
 
  Secretary    
 
  Wisconsin Department of Natural Resources    
 
  101 South Webster Street    
 
  Madison, WI 53703    
 
       
6/12/08
  /s/ Cynthia R. Hirsch    
 
       
Date
  CYNTHIA R. HIRSCH    
 
  Assistant Attorney General    
 
  Wisconsin Department of Justice    
 
  17 West Main Street    
 
  Madison, WI 53702    

101



--------------------------------------------------------------------------------



 



THE UNDERSIGNED PARTY enters into this Amended Consent Decree in the matter of
United States and the State of Wisconsin v. P.H. Glatfelter Company and WTM I
Company (E.D. Wis.), relating to Operable Unit 1 of the Lower Fox River and
Green Bay Site.

                  FOR P.H. GLATFELTER COMPANY    
 
           
 
  Signature:   /s/ John P. Jacunski    
 
Date
  Name (print):  
 
John P Jacunski    
 
  Title:   Sr. Vice President    
 
  Address:   96 South George Street    
 
      Suite 500    
 
      York, Pennsylvania 17401-1434    

Agent Authorized to Accept Services on Behalf of Above-signed Party:

             
 
  Name (print):        
 
           
 
  Title:        
 
           
 
  Address:        
 
     
 
   
 
     
 
   
 
           
 
  Ph. Number:        
 
           

102



--------------------------------------------------------------------------------



 



THE UNDERSIGNED PARTY enters into this Amended Consent Decree in the matter of
United States and the State of Wisconsin v. P.H. Glatfelter Company and WTM I
Company (E.D. Wis.), relating to Operable Unit 1 of the Lower Fox River and
Green Bay Site.

                  FOR WTM I COMPANY    
 
           
June 4, 2008
  Signature:   /s/ J. P. Causey, Jr.    
 
Date
  Name (print):  
 
J.P. Causey, Jr.    
 
  Title:   Vice President & Secretary    
 
  Address:   WTM I Company    
 
      c/o Chesapeake Corporation    
 
      1071 E. Cary Street    
 
      Box 2350    
 
      Richmond, VA 23218    

Agent Authorized to Accept Services on Behalf of Above-signed Party:

             
 
  Name (print):   Nancy K. Patterson    
 
     
 
   
 
  Title:   Attorney    
 
  Address:   Quarles & Brady LLP    
 
      411 E. Wisconsin Avenue    
 
      Milwaukee, WI 53202    
 
  Ph. Number:               414-277-5515    

103



--------------------------------------------------------------------------------



 



Consent Decree Appendix A
Trustee Council Resolution relating to this Consent Decree
[See original Consent Decree]

B-1 



--------------------------------------------------------------------------------



 



Consent Decree Appendix B
Management of the Disbursement Special Account
[See original Consent Decree]

B-1 



--------------------------------------------------------------------------------



 



Consent Decree Appendix C
Escrow Account Management
     1. Escrow Account Establishment. Pursuant to Consent Decree Paragraph 11,
the Settling Defendants established an escrow account trust fund, known as the
Fox River OU1 Escrow Account (the “Escrow Account”), with a duly-chartered
federally-insured bank (the “Escrow Agent”). The funds in the Escrow Account
shall continue to be held in trust for the performance of certain requirements
of the Amended Consent Decree, and the United States and the State shall
continue to be beneficiaries of the Escrow Account. The Escrow Account may be
established and managed as several accounts or sub-accounts to address the
different sources and uses of the funds paid into the Escrow Account.
     2. Escrow Agreement Form and Requirements. The final Escrow Agreement (and
Amendment No. 1 thereto) was approved by the Plaintiffs to ensure that the
escrowed funds will be handled in accordance with the Consent Decree. The Escrow
Agreement shall continue to instruct and authorize the Escrow Agent to apply,
retain, or use the funds in the Escrow Account (and all interest or other income
earned on funds deposited in the Escrow Account) in order to finance response
actions taken or to be taken at or in connection with OU1 of the Site, but only
in accordance with, and to the extent required by, the governing provisions of
the Amended Consent Decree.
     3. Monthly Financial Reports. The escrow agreement shall require that the
Escrow Agent prepare and submit to the Response Agencies’ Project Coordinators
designated under the Consent Decree statements every month detailing money
received and disbursed in the preceding month, and the balance in the Escrow
Account on the date of the statement.
     4. Disbursements from the Escrow Account, Generally. The Escrow Agent shall
disburse certain funds from the Escrow Account to the United States and the
State as payment of sums due under this Amended Consent Decree and shall
disburse certain other funds from the Escrow Account to the Settling Defendants
for reimbursement of Allowable RD/RA Costs and/or Allowable Restoration Work
Costs. In addition, the Settling Defendants may direct the Escrow Agent to pay
Allowable RD/RA Costs directly to a contractor or subcontractor responsible for
the performance of the Response Work, or to pay Allowable Restoration Work Costs
directly to a contractor or subcontractor responsible for the performance of
Approved Restoration Work.
     5. Disbursements from the Escrow Account.
     a. Disbursements shall be made from the Escrow Account only for:
     (1) payment of amounts due under Amended Consent Decree Subparagraph 53.b
(Subsequent Payments and Disbursements for Natural Resource Restoration);

C-1



--------------------------------------------------------------------------------



 



     (2) payment or reimbursement of Allowable RD/RA Costs under Amended Consent
Decree Paragraph 12 (OU1 Remedial Design) and Amended Consent Decree
Paragraph 14 (OU1 Remedial Action);
     (3) payment of Specified Future Response Costs payable to Plaintiffs under
Amended Consent Decree Paragraph 54 (Payment of Specified Future Response
Costs);
     (4) a payment of any or all unexpended funds remaining in the Escrow
Account to the Fox River Site Special Account within the EPA Hazardous Substance
Superfund, to be retained and used to conduct or finance response actions at or
in connection with the Site, or transferred by EPA to the EPA Hazardous
Substance Superfund, in the event EPA and/or WDNR assume performance of all or
any portions of the Response Work under Amended Consent Decree Paragraph 90
(Response Work Takeover);
     (5) payment or reimbursement of Allowable Restoration Work Costs for
Approved Restoration Work under Amended Consent Decree Paragraph 48;
     (6) a partial refund payment to the Settling Defendants after Certification
of Completion of Remedial Action by EPA pursuant to Amended Consent Decree
Subparagraph 44.b, if requested by the Settling Defendants and approved by EPA,
after a determination by EPA that the partial refund will leave a balance in the
account that will be sufficient to fund the completion of the Response Work;
     (7) [INTENTIONALLY DELETED]
     (8) a refund payment of any and all unexpended funds paid pursuant to
Subparagraphs 50.c.(3)-(5) of the Amended Consent Decree remaining in the Escrow
Account, after a determination by the Plaintiffs that all pending disbursements
from the Escrow Account have been made, in the event the Plaintiffs withdraw or
withhold consent to the Amended Consent Decree before entry, or the Court
declines to enter the Amended Consent Decree;
     (9) a final payment of any and all unexpended funds remaining in the Escrow
Account, after Certification of Completion of the Response Work by EPA pursuant
to Amended Consent Decree Subparagraph 45.b, either: (i) as a final refund
payment to the Settling Defendant, if a final refund payment is requested by the
Settling Defendants within 180 days after Certification of Completion of the
Response Work; or (ii) as a payment to the Fox River Site Special Account within
the EPA Hazardous Substance Superfund, to be retained and used to conduct or
finance response actions at or in connection with the Site, or transferred by
EPA to the EPA Hazardous Substance Superfund, if a final refund payment is not
requested by Settling Defendants within 180 days after Certification of
Completion of the Response Work; and

C-2



--------------------------------------------------------------------------------



 



     (10) payment of fees, taxes, and expenses under Section 5.3 of the Escrow
Agreement.
          b. A disbursement from the Escrow Account shall only be made by the
Escrow Agent after receipt of a duly executed escrow disbursement certificate in
substantially the form set forth in the Escrow Agreement (attached hereto at
Consent Decree Appendix D) at Exhibit A (Form of Escrow Disbursement Certificate
for Trustee-Sponsored Natural Resource Restoration Efforts), Exhibit B (Form of
Escrow Disbursement Certificate for Payment or Reimbursement of Allowable RD/RA
Costs), Exhibit C (Form of Escrow Disbursement Certificate for Payment of
Specified Future Response Costs), Exhibit D (Form of Escrow Disbursement
Certificate for Response Work Takeover), Exhibit E (Form of Escrow Disbursement
Certificate for Payment or Reimbursement of Allowable Restoration Costs),
Exhibit F (Form of Escrow Disbursement Certificate for Refund Payment to
Settling Defendants), or Exhibit G (Form of Escrow Disbursement Certificate for
Final Payment to Fox River Site Special Account).
          c. Copies of any escrow disbursement certificate submitted to the
Escrow Agent shall be submitted to all other Parties to this Amended Consent
Decree in accordance with Amended Consent Decree Section XXVIII (Notices and
Submissions), and shall be submitted to the other Parties in the same manner and
on the same day that the escrow disbursement certificate is submitted to the
Escrow Agent. No disbursement from the Escrow Account shall be made in response
to an escrow disbursement certificate unless: (i) at least 10 business day have
elapsed since the Escrow Agent received the escrow disbursement certificate; and
(ii) the Escrow Agent has not received written notice within those 10 business
days that a Party to this Amended Consent Decree objects to the requested
disbursement and has invoked the dispute resolution procedures under Amended
Consent Decree Section XX (Dispute Resolution) to resolve the objection.
          d. In the event that the Existing Funds (as defined in Amendment No. 2
to the Escrow Agreement at Paragraph 1, which creates modified Subsection 1.e of
the Escrow Agreement) and the Glatfelter Sub-account are both expended prior to
Glatfelter’s $6,500,000 payment, due no later than January 15, 2008 pursuant to
Amended Consent Decree Subparagraph 50.c.(4), disbursements shall be made solely
from the WTM Sub-account until funds are deposited into the Glatfelter
Sub-account at which time disbursements shall be made solely from the Glatfelter
Sub-account until the balances in the WTM and Glatfelter Sub-accounts are equal.
Thereafter, all disbursements shall be made in accordance with Subsection 4.d.
of the Escrow Agreement (as set forth at Paragraph 2 of Amendment No. 2 to
Escrow Agreement).
          e. Refund payments under Subparagraphs 5.a.(6), 5.a.(8) and 5.a.(9)(i)
above shall be processed according to the following principles (with terms as
defined in the Escrow Agreement, as amended): (1) amounts refunded from the
Existing Funds shall be distributed 50/50 to Glatfelter and WTM, and (2) amounts
from the Sub-accounts shall be wholly refunded to the respective contributors
(WTM or Glatfelter) to each Sub-account, unless EPA determines that a balance
must remain in the Sub-accounts in which case an amount equal to one-half the
required balance shall be left in each Sub-account, and any overage in the
Glatfelter Sub-account

C-3



--------------------------------------------------------------------------------



 



shall be refunded exclusively to Glatfelter, and any overage in the WTM
Sub-account shall be refunded exclusively to WTM.
     6. Disbursements for Natural Resource Restoration. Beyond the $500,000
initial payment for Trustee-sponsored natural resource damage restoration
efforts required by Consent Decree Subparagraph 53.a, an additional $2,500,000
deposited in the Escrow Account shall be earmarked and dedicated for natural
resource restoration relating to the Site, as the remainder of the NRD
Commitment. That $2,500,000 shall be disbursed from the Escrow Account as set
forth in the following Subparagraphs: (i) for payment or reimbursement of
Allowable Restoration Work Costs incurred for Approved Restoration Work to be
performed by the Settling Defendants under Consent Decree Paragraph 48; and/or
(ii) for payment to a Site-specific sub-account within the DOI NRDAR Fund, to
finance Trustee-sponsored natural resource damage restoration efforts under
Consent Decree Paragraph 49.
          a. Disbursements shall be made from the Escrow Account in accordance
with Consent Decree Paragraph 11 and Consent Decree Paragraph 48 for payment or
reimbursement of Allowable Restoration Work Costs incurred for Approved
Restoration Work to be performed by the Settling Defendants.
          b. By no later than December 1, 2004, the following additional amount
shall be disbursed from the Escrow Account to a Site-specific sub-account within
the NRDAR Fund: $1,250,000 less the total amount of all disbursements from the
Escrow Account for Allowable Restoration Work Costs through September 30, 2004.
          c. By no later than December 1, 2005, the following additional amount
shall be disbursed from the Escrow Account to a Site-specific sub-account within
the NRDAR Fund: $1,250,000 less the total amount of all disbursements from the
Escrow Account for Allowable Restoration Work Costs between October 1, 2004 and
September 30, 2005.
     [Note: The requirements of this Paragraph 6 have been satisfied.]
     7. Disbursements for Specified Future Response Costs. Except for costs
under Amended Consent Decree Section XV (Emergency Response) that are payable
under Amended Consent Decree Subparagraph 54.a.(2), all Specified Future
Response Costs incurred and billed by the United States and/or the State before
Certification of Completion of Remedial Action by EPA pursuant to Amended
Consent Decree Subparagraph 44.b shall be reimbursed from the Escrow Account, to
the extent that such costs are not inconsistent with the National Contingency
Plan. The procedures to be used for billing and reimbursing such Specified
Future Response Costs are specified by the following Subparagraphs.
          a. EPA Reimbursement. On a periodic basis, the United States will send
Settling Defendants a cost summary that includes an EPA cost summary, showing
direct and indirect costs incurred by EPA and its contractors, and a DOJ cost
summary, showing costs incurred by DOJ and its contractors, if any. At any time
after the bill has been sent to the Settling Defendants, the United States may
submit a duly executed escrow disbursement certificate requesting that the
Escrow Agent disburse the billed amount to EPA, subject to the

C-4



--------------------------------------------------------------------------------



 



dispute procedures established by pursuant to Amended Consent Decree
Paragraph 68 and Section XX (Dispute Resolution) of the Amended Consent Decree.
          b. State Reimbursement. On a periodic basis, the State will send
Settling Defendants a cost summary that includes a WDNR cost summary, showing
direct and indirect costs incurred by WDNR and its contractors, and a WDOJ cost
summary, showing costs incurred by WDOJ and its contractors, if any. At any time
after the bill has been sent to the Settling Defendants, the State may submit a
duly executed escrow disbursement certificate requesting that the Escrow Agent
disburse the billed amount to the State, subject to the dispute procedures
established by Amended Consent Decree Paragraph 68 and Section XX (Dispute
Resolution) of the Amended Consent Decree.
     8. Disbursements for the Remedial Design.
          a. Settling Defendant WTM I Company shall be entitled to seek
disbursements from the Escrow Account for payment or reimbursement up to
$2 million in response costs incurred in performing its obligations under the
July 2003 AOC and Consent Decree Paragraph 12, as Allowable RD/RA Costs. If the
costs of performing the work required under the June 2003 AOC and Consent Decree
Paragraph 12 exceed $2 million, then Settling Defendant WTM I Company shall
continue to perform and shall complete such work at its own expense, without
additional reimbursement from the Escrow Account. [Note: The requirements of
this Subparagraph have been satisfied.]
          b. The Plaintiffs shall be entitled to seek disbursements from the
Escrow Account for payment of all response costs incurred by Plaintiffs in
overseeing the components of the Response Work performed under the July 2003 AOC
and Amended Consent Decree Paragraph 12, as Specified Future Response Costs.

C-5



--------------------------------------------------------------------------------



 



Consent Decree Appendix D
Escrow Agreement for the Fox River OU1 Escrow Account:
D1 — Escrow Agreement
D2 — Amendment No. 1 to Escrow Agreement
D3 — Amendment No. 2 to Escrow Agreement

D-1



--------------------------------------------------------------------------------



 



Appendix D1
ESCROW AGREEMENT
For the Fox River OUI Escrow Account

D1-1



--------------------------------------------------------------------------------



 



Appendix D2
AMENDMENT NO. 1 TO ESCROW AGREEMENT
For the Fox River OUI Escrow Account

D2-1



--------------------------------------------------------------------------------



 



Appendix D3
AMENDMENT NO. 2 TO ESCROW AGREEMENT

For the Fox River OUI Escrow Account
     THIS AMENDMENT NO. 2 TO ESCROW AGREEMENT (this “Amendment”) for the Fox
River OU1 Escrow Account is effective as of ___, 2008 (the “Amendment No. 2
Effective Date”) by and among P. H. GLATFELTER COMPANY (“Glatfelter”), WTM I
COMPANY (“WTM”), GW PARTNERS, LLC (“the LLC”), and DEUTSCHE BANK TRUST COMPANY
AMERICAS (the “Escrow Agent”). Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Escrow Agreement (as defined
below).
RECITALS
     A. The United States and the State have filed an action, captioned United
States and the State of Wisconsin v. P. H. Glatfelter Company and WTM I Company
(E.D. Wis.) (the “Litigation”), pursuant to Sections 106 and 107 of CERCLA;
     B. The United States, the State, Glatfelter, and WTM negotiated a Consent
Decree in the Litigation memorializing a settlement of claims on specified
terms, which Consent Decree was approved and entered in a Decision and Order of
the United States District Court for the Eastern District of Wisconsin (the
“Court”) dated April 12, 2004 (the “Consent Decree”);
     C. Pursuant to the terms of the Consent Decree, Glatfelter, WTM, the LLC,
and the Escrow Agent entered into an Escrow Agreement effective as of March 29,
2004 (the “Escrow Agreement”), for the benefit of the United States (on behalf
of the EPA and the DOI) and the State (on behalf of the WDNR).
     D. The United States, the State, Glatfelter, and WTM further negotiated and
executed an Agreed Supplement to Consent Decree that was filed with the Court in
a corrected form on September 13, 2007 (the “Supplement”) providing for
additional funds to be made available to fund response work with respect to OU1.
     E. The United States, the State, Glatfelter, WTM, and Menasha Corporation
further negotiated and executed a Second Agreed Supplement to Consent Decree
that was filed with the Court on November 13, 2007 (the “Second Supplement”)
providing for additional funds to be made available to fund response work with
respect to OU1.
     F. The United States, the State, Glatfelter, and WTM further negotiated an
Amended Consent Decree, which is being executed as of the same date as this
Amendment No. 2 by Glatfelter and WTM and will be lodged with the Court for
entry.
     G. In furtherance of the terms of the Amended Consent Decree, the parties
desire to amend the Escrow Agreement on the terms and conditions set forth
herein.

D3-1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
     1. Section 1 — Funding of Escrow Account. The unnumbered paragraph of
Section 1 of the Escrow Agreement shall be designated as Section 1.a, and the
following subsections shall be added to Section 1 of the Escrow Agreement to
read as follows (subsection 1.e. modifies that subsection as originally added to
Section 1 of the Escrow Agreement by Amendment No. 1 to the Escrow Agreement):
     e. All funds maintained in the Escrow Account, not including the
Sub-accounts, but including without limitation all interest and income earned on
the Account funds (but not the Sub-accounts funds), shall be segregated from the
WTM Sub-account and the Glatfelter Sub-account, in one or more accounts or
sub-accounts of the Escrow Account, and the aggregate amount of all such funds
shall be referred to herein as the “Existing Funds.” All amounts paid by Menasha
Corporation pursuant to the Second Supplement, and all interest and income
earned on such funds, shall be placed with and treated thereafter as Existing
Funds.
     f. In addition to the amounts required to be paid into the Escrow Account
under Subsection 1.a.-d. above, WTM shall pay a total of $9,500,000 into the WTM
Sub-account of the Escrow Account in accordance with the schedule specified by
Paragraph 50.c.(3) of the Amended Consent Decree. The Escrow Agent shall deposit
these funds into the WTM Sub-account and all funds deposited pursuant to this
Subsection 1.f shall be deposited into the WTM Sub-account and segregated from
other funds paid into the Escrow Account. All interest and income earned on the
funds deposited into the WTM Sub-account shall be deemed part of the WTM
Sub-account.
     g. In addition to the amounts required to be paid into the Escrow Account
under Subsection 1.a.-d. above, Glatfelter shall pay a total of $9,500,000 into
the Glatfelter Sub-account of the Escrow Account in accordance with the schedule
specified by Paragraph 50.c.(4) of the Amended Consent Decree. As specified in
that Subparagraph, $3,000,000 shall be paid initially into the Glatfelter
Sub-account and an additional $6,500,000 of that payment shall be secured
through an irrevocable letter of credit (the “2009 LC”) on the terms set forth
in Subparagraph 50.c.(4) of the Amended Consent Decree. At least five
(5) business days before finalizing the 2009 LC, Glatfelter shall afford the
United States, the State and WTM an opportunity to review the proposed letter of
credit to assess whether it conforms to the requirements of Subparagraph
50.c.(4) of the Amended Consent Decree The Escrow Agent shall deposit the
initial $3,000,000 and the subsequent $6,500,000 (whether drawn under the 2009
LC or paid by Glatfelter in lieu of drawing on the 2009 LC) into the Glatfelter
Sub-account and segregated from other funds paid into the Escrow Account. All
interest

D3-2



--------------------------------------------------------------------------------



 



and income earned on the funds deposited into the Glatfelter Sub-account shall
be deemed part of the Glatfelter Subaccount.
     h. Pursuant to Subparagraph 50.c.(4) of the Amended Consent Decree,
Glatfelter has the option of depositing into the Escrow Subaccount immediately
available funds in the amount of $6,500,000 in substitution for the undrawn 2009
LC before January 15, 2009. In the event that Glatfelter makes such deposit of
funds, said funds shall be deposited into the Glatfelter Sub-account and
segregated from other funds paid into the Escrow Account. All fees, taxes and
expenses (including without limitation expenses, fees and attorneys’ fees of the
Escrow Agent) associated with the 2009 LC, or its cancellation, shall be paid by
Glatfelter and not from the Escrow Account, or any of its Sub-accounts.
     i. If Glatfelter and WTM make any additional payments to the Escrow Account
as provided for in Subparagraph 50.c.(5) of the Amended Consent Decree, each
company’s payment shall be deposited into that company’s respective Sub-account,
together with all interest and income earned on the fund so deposited.
     2. Section 4 — Order of Disbursement of Funds. Subsection 4.d of the Escrow
Agreement shall be modified and Subsection 4.e. shall be added to read as
follows:
     d. The Escrow Agent shall disburse the funds held in the Escrow Account to
make payments in accordance with Section 4.a of the Escrow Agreement as follows:
(1) first from the Existing Funds until the entire amount of the Existing Funds,
including all interest and income earned on the Existing Funds, have been fully
expended, and then (2) from the WTM Sub-account and the Glatfelter Sub-account
in equal amounts, on a 50/50 basis.
     e. In the event that the Existing Funds and Glatfelter Subaccount are both
expended (i.e., have a balance of $0) prior to Glatfelter’s $6,500,000 payment,
due no later than January 15, 2009 pursuant to Amended Consent Decree
Subparagraph 50.c.(4), disbursements shall be made solely from the WTM
Sub-account until funds are deposited into the Glatfelter Sub-account at which
time disbursements shall be made solely from the Glatfelter Sub-account until
the balances in the WTM and Glatfelter Sub-accounts are equal. Thereafter, all
disbursements shall be made in accordance with Subsection 4.d. of the Escrow
Agreement (as set forth in Paragraph 2.d. of this Amendment No. 2).
     3. Continuance of Escrow Agreement. Except as specifically amended by this
Amendment No. 2, the Escrow Agreement, as amended by Amendment No. 1, shall
remain in full force and effect.

D3-3



--------------------------------------------------------------------------------



 



     4. Binding Effect. This Amendment No. 2 shall be binding upon Glatfelter,
WTM, the LLC, the Escrow Agent, and their respective successors and assigns.
     5. Severability. If any section of this Amendment No. 2, or portion
thereof, shall be adjudged illegal, invalid, or unenforceable, such illegality,
invalidity, or unenforceability shall not affect the legality, validity, or
enforceability of this Amendment No. 2, as a whole, or of any other section or
portion thereof not so adjudged.
     6. Governing Law. This Amendment No. 2 shall in all respects be governed
by, and construed in accordance with, the laws of the State of Wisconsin
applicable to agreements made and to be performed entirely within such State,
including without limitation all matters of construction, validity, and
performance; provided, however, that the rights and duties of the Escrow Agent
shall be governed under New York law..
     7. Interpretation. As used in this Amendment No.2, words in the singular
include the plural and words in the plural include the singular; the masculine
and neuter genders shall be deemed to include the masculine, feminine and
neuter. The section headings contained in this Amendment No. 2 are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Amendment No. 2.
     8. Counterparts. This Amendment No. 2 may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. Each of the parties to
this Amendment No. 2 agrees that a signature affixed to a counterpart of this
Amendment No. 2 and delivered by facsimile or electronic transmission by any
person is intended to be its, his, or her signature and shall be valid, binding
and enforceable against such person.
* * * * *

D3-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2
as of the Amendment No. 2 Effective Date.

              P. H. GLATFELTER COMPANY
 
  By:    
 
       
 
  Its:    
 
       
 
            WTM I COMPANY
 
  By:    
 
       
 
  Its:    
 
       
 
            GW PARTNERS, LLC
 
  By:    
 
       
 
  Its:    
 
       
 
       
 
  By:    
 
       
 
  Its:    
 
       
 
            DEUTSCHE BANK TRUST COMPANY AMERICAS as Escrow Agent
 
  By:    
 
       
 
  Its:    
 
       

D3-5



--------------------------------------------------------------------------------



 



The forgoing Amendment No. 2 is hereby approved by the Beneficiaries as of the
Amendment No. 2 Effective Date.

     
FOR THE UNITED STATES OF AMERICA
   
 
   
RONALD J. TENPAS
   
Assistant Attorney General
   
Environmental and Natural Resources Division
   
 
   
/s/ Randall M. Stone
 
   
RANDAL M. STONE
   
Senior Attorney
   
Environmental Enforcement Section
   
U.S. Department of Justice
   
 
   
/s/ Richard Murawski
 
   
RICHARD MURAWSKI
   
Associate Regional Counsel
   
U.S. Environmental Protection Agency
   
Region 5
   
 
   
FOR THE STATE OF WISCONSIN
   
 
   
 
BRUCE BAKER
   
Deputy Administrator, Division of Water
   
Wisconsin Department of Natural Resources
   
 
   
/s/ Cynthia Hirsch
 
   
CYNTHIA HIRSCH
   
Assistant Attorney General
   
Wisconsin Department of Justice
   

D3-6



--------------------------------------------------------------------------------



 



Consent Decree Appendix E
Special Procedures for Restoration Work
[Intentionally Omitted]

E-1



--------------------------------------------------------------------------------



 



Consent Decree Appendix F
Administrative Order on Consent between WTM I Company, EPA, and WDNR, captioned
In the matter of the Lower Fox River and the Green Bay Site, Docket
No. V-W-’03-C-745
(including the Statement of Work for Remedial Design)
[Intentionally Omitted]

F-1



--------------------------------------------------------------------------------



 



Consent Decree Appendix G
Map of Operable Unit 1
[Intentionally Omitted]

G-1



--------------------------------------------------------------------------------



 



Consent Decree Appendix H
Record of Decision for Operable Units 1 and 2
[Intentionally Omitted]
Consent Decree Appendix H1
Amended Record of Decision for Operable Unit 1

H1-1



--------------------------------------------------------------------------------



 



Consent Decree Appendix I
Amended Statement of Work for Completion of the Remedial Design, the Remedial
Action,
and other Response Work for the Operable Unit 1 at the Lower Fox River
[Intentionally Omitted]

J-1



--------------------------------------------------------------------------------



 



Consent Decree Appendix J
Form of EPA Payment Directive
IRREVOCABLE LETTER OF CREDIT NO. XXXXXXXXXXX
(DATE)
PNC BANK, NATIONAL ASSOCIATION
500 FIRST AVENUE 3RD FLOOR
PITTSBURGH PA 15219
PAYMENT DIRECTIVE UNDER LETTER OF CREDIT NO. XXXXXXXXXX
     SIR OR MADAM:
I (STATE NAME AND TITLE) AM WRITING IN MY CAPACITY AS THE AUTHORIZED
REPRESENTATIVE OF THE U.S. ENVIRONMENTAL PROTECTION AGENCY (“EPA”), THE
DESIGNATED BENEFICIARY UNDER THE ABOVE-REFERENCED LETTER OF CREDIT (“LOC”). THE
LOC WAS ESTABLISHED PURSUANT TO AN “AMENDED CONSENT DECREE FOR REMEDIAL DESIGN
AND REMEDIAL ACTION AT OPERABLE UNIT 1 OF THE LOWER FOX RIVER AND GREEN BAY
SITE” (“AMENDED CONSENT DECREE”) IN THE CASE CAPTIONED UNITED STATES AND THE
STATE OF WISCONSIN V. P.H. GLATFELTER COMPANY AND WTM I CO., CASE NO. 03-C0949
(E.D. WIS.), AND SUBPARAGRAPH 50(c)(4) OF THAT AMENDED CONSENT DECREE SPECIFIED
THAT THE FULL AMOUNT OF THE LOC (THE “PAYMENT AMOUNT”) WOULD BE PAYABLE TO A
DESIGNATED ESCROW ACCOUNT IMMEDIATELY UPON RECEIPT OF THIS PAYMENT DIRECTIVE IF
AN AMOUNT EQUAL TO THE PAYMENT AMOUNT WAS NOT PAID TO THE ESCROW ACCOUNT BY OR
FOR THE ACCOUNT OF P.H. GLATFELTER COMPANY (“THE GLATFELTER PAYMENT”) BEFORE
JANUARY 15, 2009 AND THIS CERTIFICATION IS DATED NO EARLIER THAN JANUARY 15,
2009.
EPA HEREBY CERTIFIES THAT THE GLATFELTER PAYMENT WAS NOT PAID BEFORE JANUARY 15,
2009 AND THAT THIS CERTIFICATION IS DATED NO EARLIER THAN JANUARY 15, 2009, AS
PROVIDED UNDER SUBPARAGRAPH 50(c)(4) OF THE AMENDED CONSENT DECREE AND EPA
THEREFORE DIRECTS YOUR INSTITUTION TO PAY THE FULL AMOUNT DUE UNDER THE LOC ($
6,500,000.00) IMMEDIATELY UPON RECEIPT OF THIS PAYMENT DIRECTIVE BY WIRE
TRANSFER, IN ACCORDANCE WITH THE FOLLOWING PAYMENT INSTRUCTIONS:

J-1



--------------------------------------------------------------------------------



 



         
 
  PAYMENT AMOUNT: $6,500,000.00    
 
       
 
  PAYEE: FOX RIVER OU1 ESCROW ACCOUNT    
 
       
 
  C/O DEUTSCHE BANK TRUST COMPANY AMERICAS    

         
 
 
 
SUPERFUND DIVISION DIRECTOR    
 
  U.S. ENVIRONMENTAL PROTECTION
AGENCY, REGION 5        
WIRE TRANSFER INSTRUCTIONS:
       

         
 
  DEUTSCHE BANK TRUST COMPANY AMERICAS    
 
  ABA 021001033    
 
  ACCOUNT NAME: TRUST AND SECURITIES SERVICES    
 
  ACCOUNT NUMBER: 01419647 FCT    
 
  PAYMENT DETAILS: GLATFELTER SUB-ACCOUNT NO. 58528
REF: FOX RIVER OU-1 ESCROW ACCOUNT    
 
       

J-2